Nuts and locust beans
Madam President, Commissioner, I would like to thank the Committee on Agriculture and Rural Development for adopting this report by unanimity. In addition, I should like to recall Parliament's considerable institutional support to the nuts and locust beans sector. This is evidenced in a number of resolutions testifying to the significance of this sector within the Union.
At the Council of Agriculture Ministers in July 2001, Commissioner Fischler announced that a detailed study of the Community nuts sector would be undertaken. The Commissioner also stated that if appropriate, specific proposals to benefit the sector would be made, to follow on from the improvement plans expiring in 2001.
In the light of this situation, the Commission has proposed an additional one-year extension of the improvement plans. I have certainly welcomed this. Nonetheless, I would like to make it clear that I trust it will be the last transitional instrument, to be followed by a permanent proposal. Such a proposal must ensure the survival of the sector and put an end to the difficulties and uncertainty European Union producers are experiencing.
The main aim of our report was to settle the issue of permanent support measures once and for all. The nuts sector is very important to the Union from a social, economic and environmental point of view. Over a million hectares are devoted to these crops. They extend across the Mediterranean countries, and the land is mostly located in very disadvantaged areas where agriculture is difficult. Much of the soil is hillside or arid.
These products therefore have to overcome many difficulties to remain on the market and be economically viable without direct support from public institutions. The difficulties are exacerbated by strong outside competition. For instance, there are hazelnuts from Turkey and almonds from the United States. In both cases the conditions of production bear no comparison to those in Europe. In addition, the outside products benefit from tariff concessions under international agreements.
The nuts sector is an example of multifunctional production and is essential to the socio-economic survival of many families in rural areas of the Union. This is because of its role in regional planning, since no alternative crops exist, and also because of its part in environmental conservation. It helps prevent erosion and is important in combating fires. It also preserves indigenous genetic material, which is of great organolectic value.
In the light of this difficult situation and lack of competitiveness in 1989, the Commission adopted a package of specific measures. These were aimed mainly at raising the quality and competitiveness of the products. The ten-year improvement plans were due to expire in 2000 but were extended until 15 July 2001.
The results of the plans proved positive. There were notable improvements in production and marketing. Unfortunately the same was not true of competitiveness, due to the difficult structural conditions at the outset. The Commission's present proposal would allow these last plans to be extended to 15 June 2002 with the Community contribution decreasing from 82 to 75%.
Taking the specific case of hazelnuts, the payment per kilo is retained for the 2001-2002 harvest. Payments will only be made, however, to members of producer organisations not eligible for the extension. The Committee on Agriculture and Rural Development has attempted to introduce considerable improvements to the executive committee's proposal through its amendment.
Regarding the restrictions on support for hazelnut production, we believe that it is not acceptable to withhold it from those producer organisations wishing to benefit from the extension of improvement schemes. This would amount to discrimination between producers' organisations, giving some of them an unfair advantage.
As for the level of national cofinancing, the increase on the current commitment proposed for the extended plans cannot be justified. In this connection, the percentage relating to nuts is minimal and does not justify the proposal. As for the areas covered by the plans and entitled to aid, the percentage should be retained on the basis of the area certified in the last year's plans and not the area for which aid has been requested.
The Committee on Agriculture is of the opinion that in order to improve awareness and production monitoring, provision must be made to set up a geographical information system. The committee is also on record as advocating the need to establish a permanent framework for aid to the sector. Further, the committee has argued for ongoing support in the form of aid per hectare to guarantee maintenance of the producers' income in a situation of sustainable exploitation. Hence the advisability of linking this latest extension to permanent aid, the ultimate aim being to consolidate a system of ongoing aid channelled through the producer organisations.
I must not conclude without mentioning the Committee on Agriculture's specific request that chestnuts be included in the nuts sector. The protection of this tree and fruit associated with forested areas and ancient culinary traditions is crucial to preserving a very important ecosystem that is obviously being encroached upon. It also has a bearing on the related environmental issues. Finally, I should like to point out that two identical amendments have been put to plenary. They both aim at increasing support to hazelnuts by means of an additional marketing season.
I am unable to support these amendments although I appreciate and share concerns over the difficulties currently experienced in marketing hazelnuts. The request for a permanent regime implies that support to hazelnuts would be covered by that regime. It is therefore not appropriate to extend still further a temporary arrangement with a set expiry date that has merely generated uncertainty.
Mr President, Commissioner, ladies and gentlemen, I trust we shall be able to continue enjoying the best desserts, the best nougat, and all those products manufactured with the best and most delicious hazelnuts and almonds in the world.
Madam President, Commissioner, I should first like to warmly congratulate Mr Carlos Bautista Ojeda, the rapporteur, on his excellent work. The Committee on Agriculture and Rural Development should also be thanked for its almost unanimous support for this sector. The rapporteur has already described the importance of the fruit and vegetable sector for the countries of southern Europe, so there is no need for me to do so.
Almost two years ago, the Council requested the Commission to undertake a specific assessment of the situation of the nuts sector in the framework of the report on the operation of the COM in fruit and vegetables. This problem has yet to be finally resolved. We are still trying to provide a remedy in extending the improvement plans. What is actually required is a final and immediately applicable definition, along with the implementation of support mechanisms to replace the present improvement programmes as they expire.
The Commission is adamant on resolving the extensions through this draft Regulation. A reduction in Community cofinancing is involved, however. In addition, aid to hazelnuts is proposed, but only for farmers not eligible for the extension.
The European Commission's proposal to extend the improvement plans for a second year is positive. Nonetheless, it does not allay all of the producers' concerns. As I stated, the latter are calling for a permanent solution, so they can continue to resist the strong competition by almonds from the United States and hazelnuts from Turkey.
The report adopted by the Committee on Agriculture and Rural Development deals with the gaps in the Commission's plan. The amendments adopted call for specific aid to hazelnuts for all organisations requesting it, not just for those participating in improvement plans, as the Commission suggests. The amendments also call for the retention of current cofinancing levels for these improvement plans, whereas the Commission wishes to increase the Member States' cofinancing from 18 to 25%. The deletion of a reference to gradual transferral of financial responsibility to the producers in recital 2 is also requested. Finally, there is the call to introduce a permanent regime based on the award of aid per hectare, subject to the implementation of good agricultural and environmentally friendly practice.
Commissioner, these are the main requests from the Committee on Agriculture. The Committee also calls for this aid to be extended to chestnuts, a product not currently covered by the improvement plans.
The key factor is that the European Parliament is in favour of a permanent solution for this sector in the framework of the COM in fruit and vegetables. Parliament calls on the Commission to put forward a proposal for the implementation of a definitive support regime for the sector before 1 June 2002.
Efforts to find a solution to the situation of the nuts sector in the European Union within the framework of the COM in fruit and vegetables must therefore be intensified.
Madam President, I must first congratulate the rapporteur on his excellent report.
You will be aware, Commissioner, that on numerous occasions the European Parliament has expressed its institutional support for the nuts sector in the European Union. It has done so conscious of the fact that they are essentially a multifunctional crop which contributes to environmental conservation and helps combat erosion. It also has a part to play in regional planning, as it is one of the few activities keeping people on the land in places where other forms of agriculture are not viable. As most of the producer regions in the European Union are disadvantaged, it has economic and social significance too.
We are not in a position to oppose the Commission's proposal to extend these plans for improving aid to the sector. We certainly support the rapporteur's view that it is not acceptable for the Commission to propose excluding producer organisations wishing to benefit from the improvement plans from eligibility for the specific hazelnut aid. We cannot either go along with the Commission's intention of reducing Community cofinancing from 82 to 75% in these extended plans.
Commissioner, we are bound to say that we would like our request for permanent support to this sector to go on record. Such a solution would provide stability and make it possible to produce the crop in Europe. This can only happen if we succeed in setting up permanent support targeted at producer organisations and within a stable framework, namely the common organisation of the market in fruit and vegetables.
The Commission should pursue this objective and approach during the extra year for which the plans will be extended.
Madam President, I must first join with the previous speakers in congratulating the rapporteur on his report, which has been unanimously endorsed. In particular, I am grateful to him for showing such sensitivity to the needs of the sector. The latter is obviously very important in Catalonia. I would also like to thank Mr Bautista Ojeda for being so receptive to the suggestions made by the Catalan regional government.
I think it is worth recalling that clearly we are not dealing with one of the major agricultural or livestock sectors central to the common agricultural policy (CAP). Nonetheless, this sector extends over a million hectares and makes a specific and significant contribution in the immediate vicinity. It has considerable social impact too.
In my view therefore, the request for maintaining support during 2001 and 2002 must lead, as previous speakers stated, to a permanent support regime per hectare. Consequently we are against Amendment No 10 tabled by Mr Fiori, because requesting support for 2002 and 2003 at this stage would essentially invalidate the report's main objective.
We therefore believe that as outlined previously and in terms of hectare as in Mrs Ayuso's amendment adopted in committee, namely certified areas, this report presents an approach the Commission should certainly consider.
Madam President, I should first like to thank Mr Bautista Ojeda for his excellent report. I am sure he knows he can rely on total support from my group.
It would be hard to name an issue preceded by more Parliamentary initiatives during the last twelve years. The House has witnessed the same debate time and again during this period. The principles are unchanged, but the situation on the ground has worsened. Turkish economic policy recently caused an artificial fall in the price of hazelnuts and other agricultural products in response to internal pressures.
This is not a new problem, but it escalated because the Commission failed to tackle it in its proposals. I do not believe the Commission's suggestion, namely transferring the nuts problem to rural development, is realistic. This might have been said in the Committee on Agriculture. A problem related to the market should be dealt with using the appropriate tools. It is unwise to keep resorting to the second pillar to solve all our difficulties.
For the last twelve years, the House has been advocating an honourable solution for this sector of production which is experiencing very specific problems. The Commission's response has been simply to grant extensions to a regime that does not deal with the problems the sector needs to overcome. The permanent solution put forward by the House on a number of occasions has been ignored.
One might well wonder whether sometimes the nub of the problem is not in fact the Commission's lack of resolve when it comes to proposing effective measures to deal with the difficulties facing the nuts sector, rather than the difficulties themselves. For my part, Commissioner, I hope that is not so on this occasion.
Madam President, ladies and gentlemen, may I start by thanking you for your report, Mr Bautista Ojeda, and for all the time and trouble which you have taken in working out the 16 proposed amendments. Before I comment on these proposed amendments, I should like to say a few words about the proposal itself. As you probably know, improvement plans have been implemented for some 600 000 hectares sown with nuts since 1989. The European Union spent a total of EUR 900 million on these plans up to 2001. The purpose of the improvement plans was to enhance the economic basis for nut growing by pooling supplies, improving quality and building up a production and marketing infrastructure.
These plans were limited to ten years, after which financial responsibility would revert solely to producers. However, when the first plans ran out, a one-off extension was granted in Council Regulation No 558/2001. The eleventh year of these plans ran out last year, as did the 10-year deadline for a further series of plans and the plans for the remaining 35% of land sown with nuts will run out by 2006/2007.
On 23 July last year, the Council asked the Commission to launch an in-depth study into all aspects of this sector and called on it to submit the conclusions of the study and any proposals as quickly as possible. The study is well under way and will be presented in May of this year. The Commission was conscious of the fact that something needed to be done in the meantime and that this interim period needed to be bridged, which is why it suggested that the Council and Parliament approve the proposal for a regulation extending the improvement plans by a further year. This draft also makes provision for special aid for hazelnuts.
Now to the 16 proposed amendments. The first group of amendments deals with general issues. Amendment No 1 refers to Regulation No 1035/1972, the proposed amendment to the Commission report to the Council on the common organisation of the market. Of course we can no longer change the wording of a regulation which has been abolished, but Amendment No 2 is acceptable in principle. I also agree with Amendment No 3 highlighting the ecological importance of the nut sector.
The second group of proposed amendments contains proposals for fundamental changes to the existing proposal. All these proposals impact on the budget, some considerably, which is why the Commission cannot agree to them. This applies to Amendments Nos 4 to 6, 10 to 12 and 15 and 16. The third group relates to the future of the sector. Amendments Nos 9 and 13 highlight the need for a permanent support regime for nuts, while Amendment No 8 calls for the benefits achieved with the improvement plans to be preserved, mainly by channelling supplies through producer organisations.
Amendment Nos 7 and 14 call for knowledge on production and control to be improved using the Geographical Information System. All these proposed amendments have repercussions which go beyond the framework of the proposal submitted, which merely recommends a year's extension, which is why I cannot accept these amendments within the context of this proposal. However, I can assure you that we have taken good note of your proposals and shall take proper account of them.
As I have already explained on previous occasions, we are all agreed that there is a chronic lack of competition in this sector and that it does not therefore make economic sense to hang on to the belief that EU producers can hold out against free competition with Turkish hazelnuts or American almonds in the long term. In my opinion, therefore, we need an answer to the following questions. First, does the European Union need to produce its own nuts? Secondly, do nuts fulfil a multifunctional role? Thirdly, should the EU continue to invest in maintaining nut production? And fourthly, if so, in what form?
I feel that support measures should also help to promote the sustainability of rural areas and protect the environment and should not just be geared to making the sector economically competitive. Finally, I should like to thank you once again for your contributions.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0065/2002) by Mr Cunha, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 2002, 2003 and 2004 harvests and amending Regulation (EEC) No 2075/92 (COM(2001) 684 - C5-0678/2001 - 2001/0276(CNS)).
Mr President, Commissioner, ladies and gentlemen, in this proposal, the Commission is seeking to amend the basic regulation on the common organisation of the market in tobacco (Regulation (EEC) 2075/92), fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 2002, 2003 and 2004 harvests. On this basis, one might assume that the Commission proposal is of a fundamentally technical nature and is confined to adapting the main instruments of support for tobacco production, in accordance with changes in supply and demand in the market. Furthermore, this adjustment is made necessary by the current arrangements, since producers must be notified about quotas before 15 April and the relevant contracts be drawn up before 30 May.
Nevertheless, with the excuse that Regulation (EEC) 2075/92 needs technical updating, the proposal goes much farther. In fact, it indirectly introduces a reform of a much broader political scope and goes so far as to set the phasing out of tobacco subsidies as the ultimate objective (see recital 5). In doing this, the Commission is in actual fact determining the scope of the decisions which have been proposed and which, in due course and subject to the relevant proposals, will have to be taken by the Community institutions. There are two reasons for this: first of all, the Commission launched an evaluation study of the COM in raw tobacco, which should enable an assessment to be made of the effects of current Community policy on the sector, and its conclusions will only be available at the end of 2002; secondly, it was the Commission itself that undertook to submit proposals on the new tobacco policy at the beginning of next year, but only on the basis of the studies that are now being carried out. Of course, this proposal will have to be consistent with society's growing demands for sustainable development and high-quality products and, in the same context, must provide an adequate response to the official statements issued hitherto concerning the sector's future.
Your rapporteur is of the view that the European Parliament cannot allow the Commission to pre-empt and make assumptions about the decisions that both the European Parliament and the Council will be taking in the coming months, on the basis of the evaluation studies and the latest data recorded in this sector, which I have already mentioned. In this context, the rapporteur's amendments are confined to improving the Commission's proposals in an essentially technical way and explicitly rule out the possibility of entering into a far-reaching political debate on the future support arrangements for tobacco, which can only be tackled rigorously during 2003, taking into account the studies and reports mentioned above.
It must be considered, however, that this position of the rapporteur does not simply mean accepting the status quo, which, furthermore, he feels is unsustainable. To this end, the rapporteur tabled Amendment No 23, in order to regain the original spirit of commitment towards the Community Tobacco Fund. This amendment has two implications: firstly, not only accepting financing by the Fund of actions to prevent nicotine addiction and of experimental action to encourage tobacco producers to switch to other crops and economic activities, but also maintaining the financing of agronomic research into varieties of tobacco that are less damaging to the environment and to health; and, secondly, increasing the levy on producers' premiums from 2% to 3%, thereby rejecting both the present figure of 2%, and the Commission's proposal of 5%. And, in order to ensure consistency with this vision of commitment, the rapporteur proposes that we also reject Amendments Nos 9 and 13. The around 130 thousand tobacco producers in the European Union, most of whom live in the least-favoured regions of southern Europe, deserve to have the competent Community institutions concern themselves, in a responsible way, with their future. Hence, also, the importance of having sufficient evaluation and impact studies of the current situation so that we can make responsible and realistic proposals for the future, but only once we know exactly what the effects of the current policy are.
Madam President, Commissioner, ladies and gentlemen, tobacco is the mainstay of the economy of large rural areas of southern Europe. Production of this crop is hardly mechanised, so it has considerable social significance and an impact on employment. Tobacco is grown on small family plots in regions classed amongst the poorest in Europe.
I shall give you an example affecting my country directly. Tobacco represents 25% of final agricultural production in the region of Extremadura. The argument linking the end of aid to tobacco and consequently the end of its production with health considerations is quite mistaken, unfair and regrettably also hypocritical. Nobody would dream of suggesting stopping the cultivation of plants used to produce alcohol through distillation because of the health problems caused by alcohol. Nobody has suggested closing down the factories manufacturing cigars and cigarettes either, or banning the sale of these products.
It is certainly the case that the withdrawal of aid would put an end to tobacco production in Europe. This would not, however, improve the health of European consumers because the gap left by Community production would be filled by imports from third countries. Anyone wishing to continue smoking could do so. What is at issue is simply commercial interest.
The only way of tackling the health issue is to pursue the approach launched some time ago by the European Union. This involves developing methods of cultivation and introducing less harmful varieties whilst also boosting information campaigns designed to reduce consumption.
The opinion of the Committee on Budgets is that agronomic research financed by the Tobacco Fund should be intensified. The European Commission, on the other hand, wishes to stop research and promote conversion, though no viable alternative is suggested.
The Commission is exceeding its competence on this issue. Its role should be to extend the aid regime, in a spirit of continuity. We therefore request the deletion of recital 5, and we believe the legal service of the Council of Ministers agrees with us on this.
Madam President, Commissioner, whenever we debate the question of tobacco, I always wonder, even if we are all anti-smoking, why do we need to be anti-tobacco? These are two separate issues and I think that the Commission should realise that, as should many of the honourable Members.
We are against smoking and we must do all we can to stop it from spreading and reduce it. I have no objection to that. But if we abolish tobacco growing, all we shall do is condemn a number of European citizens to financial ruin and give a fillip to tobacco farmers in third countries. All we shall do is reduce our exports and increase our imports. All we shall do is increase the dole queues in the European Union. Is that what we are trying to do? Is that our objective? In other words, do all those who maintain that, if we grub up tobacco farms in Europe, we shall help reduce smoking, mean to tell us that we need to grub up vineyards in order to fight alcoholism? Do they mean to tell us we should close our car factories in order to reduce the number of fatal road traffic accidents?
It is time we stopped being two-faced, faced the facts and dealt with things in the proper manner. It is time we sat down together, with an open mind and our eyes wide open, called a spade a spade and worked out a strategy to drastically reduce smoking and its harmful effects and a strategy to develop the economy of the European Union.
Madam President, Commissioner, I should like to start by congratulating and thanking rapporteur, Mr Cunha, both for the careful and serious approach which he has taken to the subject of tobacco in his report and for the sensitive and understanding manner in which he dealt with the interventions of the members of the Committee on Agriculture. For the rest, however, as he himself has said, the subject of tobacco as dealt with in this specific proposal for a Council regulation is a purely technical matter concerning the 2002, 2003 and 2004 crops. The Commission was wrong to try and introduce political criteria into the debate; apart from the fact that they have nothing to do with the aspects of the issue at debate here, they are also completely groundless, premature and even, I would say, provocative as regards the more general working of and prospects for the common agricultural policy.
We all know that tobacco is a prime example of a very labour-intensive crop grown on family-run farms and poor, barren soil, meaning that, apart from anything else, it allows man to live and work in areas which, if deserted physically and ecologically, would have incalculable social and environmental repercussions. The Commission knows all this and it was the Commission which used to take every opportunity to reiterate it. Lately, however, motivated perhaps by the expediency of supporting its misguided intervention in Gothenburg, it has omitted to repeat its earlier references and is in danger of putting the debate on this issue on the wrong footing. The right footing is exactly as suggested by Mr Cunha in his report with the support of the Committee on Agriculture, which plenary is called on to endorse and which the Commission is called on to respect in any future action.
Madam President, we too welcome the Cunha report, which we support. The statistics show that approximately 130 000 farmers and around 400 000 seasonal workers are involved in tobacco growing, in addition to all those involved in the production chain. This is therefore a serious matter which we feel requires greater analysis on the part of the Commission, not least in the light of Communication No 264 of 15 May 2001, which contains a clear statement to the effect that, should the Commission decide on a political proposal for action, all the repercussions and implications of this strategy for tobacco growing and the reduction of aid to growers would, indeed, be assessed.
For this reason and also for the reasons expounded by other Members regarding the limited actual effect the measure would have on cigarette consumption, as regards the issue of smoking, it is therefore important, moreover, to preserve the research fund, particularly for agronomic research on broad-leaf tobacco, for that represents our only hope if we are to reduce the harmful effects of smoking and contribute to the right of all consumers to health too.
Madam President, Commissioner, ladies and gentlemen, as Mr Cunha quite rightly said, this report is an extremely political document, despite the fact that it appears to be technical.
It raises the key question as to whether we should continue to subsidise the cultivation of a plant, the main use of which is in the manufacture of a product recognised as being extremely harmful to human health. Tobacco, I am sorry to say, is a hard drug, and we must have the courage to say this.
The problem dates back a long way and the Commission is using this proposal for updating the regulation to clearly say that we must move away from the system of tobacco subsidies. However, as we must give farmers the time to change activity, the debate initially focuses on the time they are given to do this. And Mr Cunha's proposal was, from that point of view, very reasonable. It is natural to allow them time - but not too much time - for the planned assessment. The Greens believe that the current situation must be tackled now, whether or not we are continually told that these are poor farmers. As far as I know, Alsace and Andalucia are, in terms of farming, fairly prosperous regions. The question is to determine whether, at this point, we must subsidise, in other countries, growing dangerous products such as cannabis, for example. And we must, at this point, have the courage to say so.
There are two points to the second question which is that of the Community Tobacco Fund. The first point is the level of the deduction to be introduced as of 2004; the second is the tasks given to researchers who are funded in this way. We believe that an increase from 3% to 5% for this Fund is a positive step; in this area, the Commission's proposal has very wisely used the carrot and stick approach in order to refocus these tasks over the long term and to replace agronomic research into making tobacco slightly less harmful with measures to support specific initiatives that encourage tobacco growers to switch from tobacco into other crops.
We must not forget, however, that products other than the cigarette can be produced from tobacco. It can be an aid to medical research, for example. It is also an excellent natural insecticide. But these are specialist niches, and there is a great deal too much cultivated tobacco for these uses.
The Greens will not, therefore, vote in favour of the amendments which have undermined Mr Cunha's patient work. Instead, we will support the Commission in this area.
Madam President, I must first thank Mr Cunha for his excellent report. It is a considerable achievement, if we take into account that he has had to cope with a scenario created by the Commission, which, as stated by a previous speaker, is plainly hypocritical.
We might agree that tobacco is a danger to health. Taking this argument to the extreme, one could suggest banning the import of tobacco. I suspect, however, that few Members of this House would be prepared to vote in favour of closing our borders to tobacco from the United States. Treasury Ministers are delighted with the income generated by tobacco, whilst Health Ministers rail against it.
Just now, for the first time, charges of smuggling have been brought against multinational companies bringing tobacco into the European Union and attempting to avoid paying the duty due.
There are a number of lessons to be drawn from that and from the prohibitionist experiments conducted in Europe and elsewhere. In the first place, ceasing cultivation without stopping imports has no impact on the availability of a harmful substance. What it does is make the Community market more attractive to goods from third countries.
Secondly, prohibition does not stop consumption. Instead it boosts smuggling, to the detriment of health checks and of the Treasury.
Thirdly, tobacco production generates more employment and stimulates more economic activity than many other agricultural practices such as meat production. Yet the Commission often displays undue leniency towards these other practices.
In conclusion I also believe that the confusion the Commission may create between the documents submitted to the European Council at Göteborg and the conclusions of the Council is totally unacceptable, and drastically alters the institutional balance. In my view therefore, the Commission's assessment of the Göteborg European Council destabilises the principles and operation of the Community institutional relationship. I trust the European Parliament will reject it, taking account of the Council's Legal Services' contribution to the work of the COMIT.
Madam President, ladies and gentlemen, the Commission is taking the opportunity provided by the reform of premiums and guarantee thresholds for the period 2002-2004, to make a change that spells disaster for producers and for the social and economic balance of entire regions. This change involves paving the way to phase out tobacco production without providing an alternative. However, tobacco production is valued by disadvantaged areas and by many small- and medium-sized growers. The workforce employed underpins the economic activity of rural areas.
The European Union produces 5% of the world's tobacco and imports 70% of its requirements. By ceasing this production, Europe will be dependent on imports and consumption will not be affected in any way. Tobacco has serious implications for public health and our approach to this subject must take this into account. Our priority must be to educate young people to deter them from smoking. Manufacturers also play a part in prevention by financing the Community Fund, which should have been used to inform consumers and also to make progress in research into the harmful effects of products. Unfortunately, no calls for tenders have been issued since 1997. By maintaining production in Europe, we are giving ourselves the means to control the quality of tobacco production and processing. We are also giving ourselves the means to develop less harmful varieties. Producers will not agree to increases in levies on the premiums to finance something that will lead to them being put out of business.
Our group can do nothing other than to reject recital 5 of the Commission's proposal, which spells disaster for small- and medium-sized growers that help to maintain an agricultural activity throughout the Union's territory.
Commissioner Fischler, like everyone, we obviously share the Commission's concerns regarding the dangers nicotine addiction poses to public health. But, given the European Union's tobacco deficit, our action must, of course, be based on demand and not on supply.
Let us bear in mind two figures: we consume 800 000 tonnes of raw tobacco and produce 250 000 tonnes in the European Union. Europe imports 70% of the raw tobacco it needs, and so the European Union is far from being the world's biggest importer. It is therefore obvious that any action that seeks to reduce production would only increase our dependence on imports.
It is, however, the social effects of such measures that give me cause for concern. Need we point out that tobacco growing is very labour intensive and involves 130 000 growers and 400 000 seasonal workers, which amounts to more than 500 000 jobs? Need we point out that the first processing stage provides 18 000 permanent and 40 000 seasonal jobs in rural areas? Need we point out that tobacco growing is carried out on small family-run farms of between one and two hectares of tobacco, and, on average, tobacco production makes up 60% of the family's income? Need we point out that most of these farms are situated in disadvantaged regions which many people have left to go to live in towns, which have experienced rural depopulation and problems farming the countryside in rural villages? Need we point out that tobacco growing, which brings in a steady income, greatly assists in maintaining the farming population and therefore trade and public services?
That is why we must take an extremely careful approach to changing the set-up of the COM in tobacco. When the reform of the COM in tobacco was approved in 1998, Parliament and the Council planned to carry out an assessment of this reform at the end of 2002. This assessment alone will provide a basis for an appropriate consideration of the future of tobacco growing in Europe.
I therefore share the view of the rapporteur that no decision should be taken on the future of the existing tobacco regime until we have the results of the studies that are currently being carried out. And I would point out that the Commission must submit a new proposal on the tobacco sector in 2003. For these reasons, I am pleased that the Committee on Agriculture and Rural Development has refused the planned quota and premium reductions which would have severely affected farmers' income, would have hampered the restructuring of plantations and would not have encouraged farmers to switch to other crops.
We also oppose the plan to increase farmers' contribution to the Community Tobacco Fund, given that this Fund - which has an annual budget of EUR 20 million - has been substantially under-utilised. Lastly, we also rejected the Commission's plan to refocus where support from this fund is directed.
To sum up, Madam President, the Commission has put before us a flawed reform, one that, let it be said, also has a tinge of shallow populist rhetoric and hypocrisy, and could have serious social consequences for this sector. The Committee on Agriculture supported the wise recommendations of our rapporteur who has drafted suitable and solid proposals which do not confuse tobacco and nicotine addiction, and I hope that the House will follow suit.
Madam President, Commissioner, we have read the Commission's proposal with some concern and I must pay tribute to Mr Cunha and the Committee on Agriculture for producing the very balanced report before us today.
It is always difficult to talk about tobacco, for we always end up falling into the trap of populism. We know that today's report is only one of the stages in the discussion, for the real debate on tobacco will start with the Commission's proposal next year. However, there are three fundamental points to note. Firstly, apart from some rare exceptions, tobacco is produced in the poorest and most depressed areas of Europe. The populism we talk about is also a characteristic of conversion plans: in those areas - and I am referring to the situation of my own country, Italy, but the same applies to parts of Spain or Greece - it is not possible to convert production. And this populism continues to confuse production with consumption.
As a great French writer said, although it is certainly possible to kick a habit, it is very difficult, for superhuman willpower and, above all, a great deal of time are needed. Well then, when it comes to smoking, it may well be that we should invest heavily - and this could be part of the Committee on Agriculture's proposal - in an educational process which starts with schools. As regards this sector of agriculture, we must endeavour to realise that entire family networks are dependent on tobacco for a living and that sudden decisions such as those contained in the Commission's proposal would lead to social and economic collapse that we cannot afford.
Madam President, I too welcome the work done by Mr Cunha in the Committee on Agriculture. As an aside, it was stated that Andalusia is a very rich agricultural area. I have to say that I would be delighted with an income from agriculture as high as that enjoyed by the citizens represented by Mrs Auroi, and so would my Andalusian constituents.
I side with those in favour of retaining aid to farmers, although I do not smoke myself and advise everyone not to take it up or to stop. I believe it would be a mistake to reduce the cultivation of tobacco or do away with it altogether. My reasons are that this would entail a high social cost and that no suitable alternative crops have been identified. It should also be remembered that those who advocate cutting off aid to the sector on the grounds of health protection fail to take into account that subsidising European production would have no impact on consumption. This is because the European Union imports 70% of its raw tobacco. Nonetheless, we have already been presented with a proposal providing for gradual elimination of tobacco without the relevant studies to ensure alternative sources of income following replacement of this crop.
There are no such alternative sources of income at present. Discussion of reform can only begin when the results of assessment of the COM in tobacco are available, not in any event before 2003. The Commission aims to replace agricultural research with action to support the development of specific initiatives encouraging tobacco producers to change to other crops and engage in alternative economic activities generating employment. Deductions from the producers' premiums are to be implemented progressively starting in 2004.
The Community Fund financed by deductions from the subsidies has been underused. This was due to serious mismanagement by the Commission. If the latter handled the existing budget so badly, I have grave misgivings as to whether it would do better with a significantly larger sum. It should be recalled that there have hardly been any calls to tender so far.
The Fund must of course continue to serve its purpose and pursue research into varieties more suited to demand and causing as little harm as possible. Obviously it must also investigate alternative uses for raw tobacco and its environmental impact. Increased deductions should not be an excuse for covert reductions of the producers' premiums.
I should like to conclude by emphasising the important social and economic role played by tobacco cultivation. It calls for a sizeable workforce on family plots. The debate on tobacco and public health should not therefore be restricted to the agricultural context, targeting the weakest link in the chain of tobacco production.
Madam President, we should like to express our opposition to any attempt to abolish or gradually reduce aid to tobacco, as proposed by the Commission, because it will wipe out tobacco production in Europe. We disagree with any proposal which is based on the premise of abandoning tobacco production and tries to gild the pill by allegedly seeking alternative forms of employment and income for producers. We all know full well that tobacco is grown in disadvantaged areas in the south, mainly barren mountainous areas, and that it is a crop traditionally grown on holdings on which nothing else will grow. It is the sole source of income and means of survival for people living in these areas, for whom there are no alternative forms of employment. It is infuriating that proposals such as this are being made at a time when smoking is on the increase and 70% of the tobacco used is imported. Consequently, any reduction in tobacco growing in the Community will wipe out thousands of small and medium-sized holdings and increase imports and merely serves the predatory interests of the huge tobacco industry and distribution monopolies, at the expense of producers and consumers alike. The only thing we should be reducing are imports, not the income of European farmers, and every suitable measure should be taken in order to do so. Any other proposal is anything from hypocritical to highly suspicious and a smoke-screen for unlawful interests.
As far as the Cunha report is concerned, it contains a number of good points, but it too accepts the objective, albeit with reservations, of reducing tobacco growing in the Community, perhaps over a longer period of time. This is clearly illustrated, for example, in Amendments Nos 7 and 12, calling for tobacco growers to be encouraged to switch into other crops, which is why we shall be voting against it.
Madam President, there were a couple of dissenting voices in the Committee on Agriculture about a subsidy for tobacco and I was one of them. I make no apology for that. I support the Commission very much on what they are trying to do in phasing out tobacco subsidies and I would encourage them to continue at a faster pace, rather than a slower one. We cannot justify European taxpayers' money being spent on tobacco production. One of the key objectives of the common agricultural policy is to produce good, wholesome food for the consumers of Europe. I cannot quite see how tobacco fits into this scenario.
I have a great deal of respect for Mr Cunha, the rapporteur, but on this occasion he has got it wrong. He is a little like King Canute, who wanted to stop the tide coming in but was unsuccessful. The Committee on Agriculture did not face up to the realities. Over the past ten years we in Europe have spent GBP 6.5 billion or EUR 10 billion - GBP 2 for every citizen in Europe - to subsidise tobacco. One third of this tobacco is of very low quality and is seldom smoked at all. Another third is dumped on Developing World markets which then destroys their markets for tobacco. Is this a role of the common agricultural policy? It is a role we have tried to avoid. Only one third of this tobacco is smoked in Europe. We cannot, therefore, justify the support that we are giving. We all accept the need to support farming in rural communities, but we have to find different crops and different ways of supporting them in the future.
The final point I wish to make is that, of all the areas of this support that I dislike, the continuation in Amendment No 17 of the support for very low-quality tobacco is the most wrong. If anything should be corrected it is this. I urge the Commission to phase out the growing of this very low-quality tobacco immediately.
Madam President, I have one very brief question to ask Commissioner Fischler. Today we received the opinion of the Council's legal services, questioning whether recital 5 of the Commission proposal is legal. The Council's legal services question whether recital 5 is legal. My question to Mr Fischler is this; does he intend to withdraw recital 5?
Madam President, ladies and gentlemen, I should like to start by thanking you, Mr Cunha for your excellent report, which is obviously based on an in-depth analysis of the Commission proposal. This proposal fixes the premiums and guarantee thresholds for the next three years, changes the scope of the Tobacco Fund and slightly simplifies the common organisation of the market.
As far as premiums are concerned, the Commission proposal is that the current amounts should remain unchanged, with the exception of variety group 5, which Mr Parish referred to earlier, where we propose a 10% reduction. This being the case, we cannot accept Amendment No 17; the reduction in premiums for this variety group has only been proposed because the market situation is now totally untenable, with prices in free fall and very high stock levels which will affect future developments on this market.
As far as guarantee thresholds are concerned, the Commission proposal is that they should gradually be reduced by 2.6% to 334 000 tonnes by 2004. This figure more or less corresponds to quantities produced in the 1999 and 2000 financial years. Amendments Nos 18 and 19 are not acceptable to the Commission because the suggested guarantee thresholds and the way in which they are broken down bears no relation to current production demands and efforts to encourage varieties for which there is greater demand.
Recital 5, which the honourable Member referred to earlier, reflects the political framework underlying the proposal as regards the Tobacco Fund. This proposal is a twofold proposal. First it amends the scope of the Fund, by dispensing with funding for agronomic research in order to support producers switching to other crops and, secondly, it gradually increases the amount retained to 5%.
The Commission has created a new political framework in its communication on a strategy for sustainable development. We are working towards phasing out aid for the tobacco sector because we are required under Article 152 of the Treaty to guarantee a high level of human health protection in all Community policies. We too are aware of the fact that there is no direct relation between tobacco production and smoking levels, that is, people will not stop smoking because we provide less support for tobacco growing.
The political question lies in Article 152, which quite clearly states that a high level of human health protection shall be ensured in all Community policies, that is, including all aid policies. Which means that the other question no longer applies. The deletion of this recital suggested in Amendment No 2 is therefore unacceptable.
Nor is the suggested reference to the European Parliament's resolution in Amendment No 3 acceptable because it has nothing to do with the proposed regulation. Amendments Nos 4 to 6, calling for an assessment of the social and economic impact have already been overtaken by events. We are already carrying out a comprehensive assessment which also deals with these aspects. The Commission cannot therefore decide on a timetable for abolishing aid here and now, as called for in Amendments Nos 25 and 26.
The Commission is aware of the potential impact of phasing out aid to tobacco growing, especially in various production areas such as Greece, Spain and Italy, where the social and economic structure is particularly fragile. The Commission communication therefore makes provision for measures designed to create alternative jobs and profitable economic activity under rural development plans to support producers switching to other crops.
Amendments Nos 7 and 11 calling for continuing aid for agronomic research are unacceptable because promoting measures to switch into other crops is now a strategic priority and we must move decisively in this direction. The Commission takes the view that tobacco producers must be offered new ways of diversifying into other crops or other sectors. Funding can be provided for research under the Community research policy.
Information campaigns on the harmful effects of tobacco consumption need to be extended and new information campaigns need to contain more comprehensive information on the harmful effects of smoking. That is why we propose gradually increasing the amount retained to 5% by 2004 and why we cannot accept Amendments Nos 7 or 9. Amendments Nos 22 and 23 calling for an additional 5% to be retained are unacceptable because they will overstretch a great many enterprises financially.
Amendments Nos 7 and 16 are unacceptable; they are superfluous because the assessment due for completion by 2002 also deals with these aspects. The same applies to Amendments Nos 10 and 24. Amendments Nos 1 and 8 are unacceptable because the derogation for cooperative undertakings is difficult to justify. However, may I remind you that the auction procedure is optional for producer Member States and they are free to decide whether or not they consider it advisable to introduce this procedure.
Finally, I should like to point out that the individual components of this proposal, by which I mean maintaining premiums at current levels, adjusting thresholds to current production levels, the three-year period of validity and promoting diversification, form a balanced entity which is tailored to producers' requirements and takes account of new prospects. In the first quarter of 2003, the Commission will present new proposals to the European Parliament and the Council for the future of the sector thereafter, based on the results of the assessment, which should be available by the end of this year.
Mr President, I should like to ask the Commissioner to clarify what he just said.
Commissioner, you stated that the Commission is proposing certain measures and alternative employment opportunities in the context of rural development. That at least is what I understood you to have said.
May I therefore enquire, Commissioner, whether you could provide tobacco farmers with assurances on alternative employment? Are you in fact guaranteeing jobs? I would be grateful for clarification.
Mr President, it all depends on what the honourable Member understands by the term guarantee. What we are doing in this proposal is as follows, as I have already explained: in order to be able to take account of the Commission communication to the European Council, we must develop alternative forms of employment for people at the same time as phasing out tobacco subsidies. We do not just want to apply a wait and see policy here; we want to test out various alternatives in a sort of pilot stage and see what the best and most promising alternatives are. Some of the 5% funds which I referred to will be used for this. If you take a close look at the Commission communication on sustainable development, you will see that what we are starting to do is to phase out tobacco subsidies and develop suitable alternatives in the areas affected at one and the same time. That is what I explained and that is exactly what we want to do.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0045/2002) by Mrs Langenhagen, on behalf of the Committee on Fisheries, on the fish processing industry [2000/2303(INI)].
Mr President, Commissioner, ladies and gentlemen, I should like to take this opportunity to extol the virtues of fish as a healthy food. With food scandals left, right and centre, there is surely nothing wrong with highlighting the benefits of healthy eating. Which is where fish come in. It is an established fact that an ever increasing proportion of the pro capita consumption of fish is in the form of processed products. That includes not just canned fish but the whole range of fish on offer, from smoked to frozen fish.
In terms of turnover, the fish processing industry in the European Union is almost twice as large as the fisheries sector. Given the financial clout of this industry, with turnover in excess of EUR 10 billion, and its vital contribution to the food supply in the EU, I am surprised - with all due respect, Mr Fischler - that the Green Paper on the future of the common fisheries policy pays such scant attention to this sector, especially when the statistics are as follows.
First, it provides almost 100 000 jobs throughout Europe. Secondly, it involves thousands of enterprises, especially small and medium-sized enterprises, often located in structurally-challenged regions with few alternative forms of employment. Thirdly, it has a long tradition of added-value processing in its many and varied forms.
All this clearly illustrates that the few sentences on the fish processing industry in the Green Paper are far too little and fail to take proper account of this sector, which is why I proposed this own initiative report, to draw attention to this neglected sector and, more importantly, to test out the room for political manoeuvre here in the run up to the reform of the common fisheries policy. A hearing on the subject in the Committee on Fisheries gave us an interesting insight into the many and varied working conditions, production methods and problems in Europe.
There are a few problem areas which I should like to highlight. First and foremost, the supply of raw materials. The fish-processing industry depends on imports for over 50% of its supplies. Admittedly, these are raw materials which the EU fleet cannot supply, which is why we need to improve conditions and guarantee security of supply. That includes reducing customs tariffs.
Secondly, environmental measures. The profitability of the processing industry, with its piecemeal structure, has been drastically reduced in certain cases by the environmental measures taken by the EU. Environmental protection is important, whether it concerns waste water, packaging or emissions. But we need to avoid unnecessary distortions as the result of specifications coming too thick and fast. What good is the cleanest water to us, if there are no jobs left in coastal regions?
Thirdly, food safety. One thing is clear; the fish-processing industry does not cause pollution and toxins. Rather, it is the victim of these, which is why it should not be left to shoulder the burden alone. Surely the purpose of consumer protection is not to set limit values on the basis of the principle: 'Value XY might be dangerous, so let us stick a 150% safety margin on top of it'. Reliable, toxicologically proven limit values make sense, rush jobs and thrashing about in the dark do not. I should like the Member States in particular to take good note of that.
Fourthly, enlargement. The candidate countries are knocking at our door. Some countries have done exemplary work on hygiene and health protection. But there are still massive problems to be resolved before adequate standards can be reached.
Fifthly, fundamentals. We need more information on this sector, which is why we have called for an analysis from the Commission. The impact of aid from the FIFG must also be examined carefully, because we do not want a sector which is drip-fed by the EU, we want an industry which is vital and can hold its own in the twenty-first century. Waiving aid in favour of self-help should relate at most to areas which are highly dependent on fisheries in future.
The moral of the story is that the fish-processing industry needs a higher profile in Europe. This was the opinion of the Committee on Fisheries, with just one vote against. I therefore trust that I can count on your full support for this report when we vote on it at 12 noon.
Mr President, Commissioner, ladies and gentlemen, I consider the proposal of the PPE-DE Group that an own-initiative report should be drawn up on the fish processing industry was a good one. And, in light of the magnificent report that has been produced, I also welcome the fact that it was drafted by our rapporteur, Mrs Langenhagen, whom I wish to congratulate once again on her work.
As our rapporteur said, we feel that the Commission is not addressing the issue of this industry with the appropriate seriousness. The Green Paper is a clear example of this. This is why we expect more from the Commission in terms of its proposals, and I would say that this report is apt for that very reason.
The Langenhagen report addresses the problem as a whole. In 1998, we drew up a specific report on the canning industry - for which I had the honour of being rapporteur - but this report provides an update and, furthermore, encompasses the entire industry, including frozen products and the marketing aspects, as well as the products of aquaculture.
From Mrs Langenhagen's report I should like to highlight her observations on both the global and European frameworks, taking account of enlargement.
In the first case, she considers the liberalisation of imports of raw materials, which is very important, and makes specific exceptions for sensitive products such as tuna loins. She also refers to quality, to the environmental and health and hygiene standards of European products compared to imports, in order to protect European consumers from labelling fraud, which has occurred in the cases of sardines and tuna.
At European level, as has been said, plans are being made to deal with the consequences of the candidate countries' accession, but in a way that does not damage the industry in regions which are behind in economic terms, and which are currently experiencing difficulties.
Lastly, the report calls for our fisheries products to be promoted more vigorously and for more assistance with R+D to be given to our companies.
I wish to conclude by stating, on behalf of the Group of the European People's Party, that we will be supporting the three amendments tabled by the Group of the Party of European Socialists but that we shall be voting against Amendment No 4 by the Group of the European Liberal, Democratic and Reform Party, because we feel that the text submitted by our rapporteur is better.
Mr President, on behalf of the Socialist Group, I wish to say to Mrs Langenhagen that we fully support her report and that we congratulate her on her excellent work.
We socialists have tabled two amendments, to which I should like to ask the rapporteur to give her express support, on the social aspects of the processing industry, urging the Commission, the Member States and social operators to boost the collective negotiation designed to improve the quality of employment in this industry, especially bearing in mind that the majority of these jobs are performed by women, who have very little social protection and who, furthermore, commonly work on a highly casual basis. It is our view that adopting this approach would bring us closer to the objectives set at the Lisbon Summit to improve the quality of employment.
We believe that improving the training of these nearly 100 000 workers in the processing industry and its conditions of employment, together with this sector's own capacity for innovation and its dynamic, will help to ensure that this industry remains viable and that it has a future.
Indeed, this initiative is sound, and so is the report. Yet, I would still like to make a few observations. In the original recital G, it is stated that the import of fish and fisheries products from outside the EU by the processing industry could lead to conflicting interests. This is not always the case. Such imports often provide good incentives for the processing industry and can thus help maintain a good price level for European fishermen. Such a misconception is indicative of a general problem which, in my view, we are facing in our committee. There are many areas where we - to a greater or lesser extent - lack sufficient insight into how matters stand. Unfortunately, we frequently have to make new policy without having all the relevant information on which to base it. We must therefore try to obtain more insight into how things are. I am of the opinion that, with regard to research, the emphasis must be on reliability and speed. I would ask the Commission to ensure that we can have concrete, up-to-date information at our disposal, so that we can take the right decisions in all these areas at the right times.
Mr President, I would like to thank Mrs Langenhagen for her report. The fish processing industry employs 18 140 people in the UK, that is, 20% of the EU jobs in this sector. The majority of these jobs are in Scotland, and in some of the most peripheral areas of Scotland. These jobs provide a lifeline to so many people living in rural areas. Much more than that, they provide us with the finished fish product. Without the workers in this industry we would not enjoy the fish we take for granted.
That is why the Committee on Fisheries held a hearing and saw that the priorities for the industry were supply, continued employment, the environment, food safety, imports and also the consequences of enlargement. We know that some of our stocks are at seriously low levels, and therefore when there is a ban on cod fishing, it is not just the fishermen, but the processors that lose out too.
We have to work towards availability of supply, but balance this with high hygiene levels and sustainability of that supply. The processing industry is an important one, which we should never lose sight of in any fishing debate.
Mr President, ladies and gentlemen, I should like to start by congratulating you, Mrs Langenhagen, as rapporteur, and the Committee on Fisheries for this own initiative report. Like the European Parliament, the Commission also sees the European fish-processing industry as an important sector of the economy. This sector of the economy supplies quality fish products and creates jobs, especially in regions which depend on fisheries, and we are well aware of the challenges which it has to cope with.
There are four main problem areas. First, the inadequate supply of raw materials from EU waters, secondly, import restrictions on raw materials, thirdly, strict health, hygiene and environmental standards in the EU compared with third countries and, fourthly, increasing international competition.
Now to the individual points in your report. You complain that we have forgotten this industry in our Green Paper. May I remind you that it is addressed in our structural policy, especially in items 4 to 7, 14 and 22 and have already supported measures to modernise the European fish-processing industry. The structural fund for fisheries has earmarked EUR 637 million for this purpose for the period from 2000 to 2006.
I wholeheartedly agree, however, that we need the results of the study into the impact of structural funds on the sector as quickly as possible. This study will be available in time for the interim review of the structural fund period in 2003.
Now to the supply situation. I fully agree that we need to develop our supply policy. In the final analysis, it is the competitiveness of our own processing industry which is at stake. We shall submit a proposal along these lines before the end of this year. I expressly welcome your call for the liberalisation of port services in the EU to be harmonised to promote fair competition in the processing industry. The Commission submitted a proposal for a directive on this in May last year.
On the question of health, hygiene and consumer protection inside and outside the Community, I should like to remind you that the relevant provisions of Community law obviously also apply to imports from third countries and we have a comprehensive inspection programme in place in the Member States and third countries in order to ensure that this is the case. We want to improve these controls still further and the relevant provisions are being revised as we speak. In addition, the European Food Safety Agency will provide us with substantiated scientific opinions on food and animal food safety in future.
Another question closely related to that of consumer protection is labelling, which was set on a new legal basis in last year's new regulation and which also applies to a whole range of processed products, including smoked, dried and frozen fish.
As far as preparations for enlargement are concerned, the SAPARD and PHARE programmes include measures to ensure that candidate countries quickly come up to our standards in fisheries.
Finally, I should like to point out that the new common organisation of the market makes greater provision for cross-sectoral producer organisations which allow the various industries in the fisheries sector, from fishing to processing and sales, to make use of their common synergy potential, for example, by adapting products to market requirements, improving product quality, developing quality labels or environmentally-friendly production methods and so on. So you see, we have already addressed certain aspects of your initiative, although much still remains to be done and you may be sure that we shall put your proposals into practice as best we can.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0041/2002) by Mr Lage, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Council Regulation (EC) No 1587/98 of 17 July 1998 introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French departments of Guyana and Réunion as a result of those regions' remoteness [COM(2001) 498 - C5-0446/2001 - 2001/0200(CNS)].
. (PT) Mr President, Commissioner, ladies and gentlemen, Regulation No 1587/1998 introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French departments of Guyana and Réunion as a result of those regions' remoteness, like the regulations that preceded it, has proved to be a fisheries policy instrument of enormous and undeniable use in economic and social terms and even for safeguarding certain cultural values associated with fishing activities.
Nevertheless, pursuant to Article 6 of the same Regulation, the Commission should, by 1 June 2001 at the latest, have presented the European Parliament and the Council with the evaluation report on the measures adopted in the fisheries sector for the outermost regions, which, as we all know, should receive special aid, in accordance with the Treaty of Amsterdam, which granted them a special status. The Commission failed to fulfil that objective by not meeting the deadline set and by using as an excuse for this omission the need for a more detailed analysis using external consultants, against the backdrop of the global revision of the common fisheries policy on the basis of the Green Paper, which has already been opened to public debate.
The results of these studies determine when this report is to be presented, with the Commission proposing to delay its presentation until 1 June 2002, and, as a logical consequence, to extend the scheme in force by one year, until 31 December 2002, thereby guaranteeing the continuity and stability of the current scheme of compensation for additional costs. In short, there is nothing to worry about. This is just a pause for thought. I therefore proposed that the Committee on Fisheries deliver a favourable opinion together with some appropriate amendments to the regulation. First of all, the scheme of compensation for additional costs must clearly be permanent, with an end to time limits, because the disadvantages faced by the outermost regions as a consequence of their distance from consumer centres are not factors that time and progress will alleviate, being of a structural nature, unless we wish to see the total disappearance of the fisheries sector in these outermost regions one day.
I should like, in order to make these debates a little less formal, to use the powerful metaphor that José Saramago, winner of the Nobel prize for literature, worked into his novel 'The Stone Raft', in which he imagines a split occurring between the Iberian Peninsula and the European continent and the peninsula consequently drifting away from the continent. I do not think that anyone would dare, even ironically, to imagine that the outermost islands could, even at some point in the distant future, become close once again to the European continent, thereby rendering the current concept of remoteness redundant.
It is now, therefore, proposed that we maintain indefinitely the scheme of aid for the additional costs of marketing certain fishery products, maybe allowing them to be gradually adapted. The future regulation must, therefore, take account of this requirement. As far as I am concerned, there is no reason why it should not change at some point in the future to become a model of income support for the fishermen in the outermost regions based on the model that is being adopted and developed to support farmers. Whatever the case, Mr President, Commissioner, ladies and gentlemen, fishing activity in the Azores, which employs around 8 000 people and has a huge socio-economic impact on the Archipelago, the 1 500 fishermen of Madeira, the fisheries sector in the Canary Islands, which employs around 13 000 people, as well as the thousands of fishermen from French Guyana and Réunion, cannot be subjected to uncertainties or to the whims of fate. They need security and stability, all the more so because they have faced some tough challenges recently, with the failure of the agreement with Morocco, which dealt a cruel blow to fisheries in the Canary Islands. I therefore think it is crucial that we increase aid for fishing activities in the outermost regions and are even more generous than we are at the moment.
Mr President, Commissioner, ladies and gentlemen, I would like to point out that the compensation scheme for additional costs incurred by outermost regions in the marketing of certain fishery products - incorrectly referred to as the 'Fish POSEIDOM' - is based on a simple principle, namely to support the marketing of species that are most commonly sold outside the European Union, in conditions similar to those in which the economic agents in Europe operate.
I would like to congratulate the rapporteur on his work, which meets the expectations of the representatives of the European Union's outermost regions. However, as shadow rapporteur, I would like to make two additional comments. In the comprehensive list of disadvantages facing the outermost regions, the rapporteur has failed to mention a difficulty which, in my opinion, is of utmost importance, namely the problems of reaching these areas as a result of the transport links between the regions and the continent and the prices charged for this travel. And for us in the far-flung regions, this problem can increase prices by around 30%.
I also note that the rapporteur bases his report - and this is obviously something that I welcome - on Article 299(2) of the Treaty of Amsterdam, which recommends that the special characteristics of outermost regions be taken into account in each of the European Union's policies, especially in the case of fisheries. I think, however, that it would have been more logical to refer in full to Article 37 of the Treaty, which represents the very foundation of the fisheries and agricultural policies, had this Article not proved lacking as regards the EU's outermost regions. It turns out that it is totally inappropriate in its current form since it takes into account continental fishing conditions only and fails to consider situations related to remoteness.
Lastly, I fully support the rapporteur's proposal which calls on the Commission to forward to the European Parliament a copy of the report carried out for the Commission by external consultants on the impact of all Community measures adopted to date in the fisheries sector for the outermost regions. If we were familiar with the content of this document, it would certainly give us more accurate information to consider when taking into account the specific problems of the outermost regions of the EU.
Mr President, the outermost regions have a special status, recognised in Article 299(2) of the 1997 Treaty on European Union, but I would say that this status has existed since the founding of the first European Economic Community, in 1957, because this Treaty laid down special provisions for the French Overseas Departments. When Spain and Portugal joined the Union in 1986, the Act of Accession of these two countries included special provisions and what Article 299(2) does is to acknowledge a situation that already had a legislative identity, by means of all the special provisions of the various programmes and specific options dealing with the outermost regions, known for short as COP 6.
The Community Treaties and legislation, therefore, recognise the reality of the enormous distance of these regions from the continent, making it impossible for them to be competitive, which is what we are always calling for in the European Union. One only has to visit these territories, which on the face of it seem to be paradises, but which have a host of economic and social problems, to realise what this means. And Commissioner Fischler is one of the few people to have made the effort to go there. And I repeat; it is an effort to visit, because although these territories are beautiful, the lack of time and space and our knowledge of their situation make it clear that they are far from being a paradise.
This report by the Committee on Fisheries is an acceptable proposal; the rapporteur has done a good job and has tabled some very reasonable amendments and, in my view, Parliament can approve the report. Of course, the Socialist Group gives its support to the report by Mr Lage and we hope that the Commission continues to develop these special approaches to the fisheries sector.
Mr President, Commissioner, ladies and gentlemen, once again in this House we are debating European regional diversity; in this case, the dimension of remoteness, as a result of the report by Mr Lage, whom I congratulate on his work, and which affects one of the most characteristic sectors of production in the outermost regions: fisheries.
I hope that, once the report is approved, we can find a permanent way to address the structural costs of remoteness in the marketing of some fisheries products from these regions which, as you know, are by and large far off, remote and fragmented, where natural energy is scarce and where there is a high dependence on the outside world.
In my opinion, however, the most important aspect of this report is its recognition of the fact that the legal base for adopting this type of measure has been Article 299(2) of the Treaty, acknowledged at the Amsterdam Summit. I am therefore grateful to the rapporteur, Mr Lage, to the Committee on Fisheries and to the Committee on Legal Affairs and the Internal Market for understanding and accepting my amendment, which was, in fact, intended to consolidate the unique legal code that applies to these outermost regions.
Mr President, ladies and gentlemen, I should like to start by thanking Mr Lage for his support for our proposal. It is true that fisheries play a very important role in the economic and social development of remote regions and a system of aid for marketing specific fishery products from these regions was introduced back in 1992. This aid helped producers to offset the additional costs of transporting their products to mainland Europe.
What we are now proposing is to extend the present scheme by a year, that is, until the end of 2002. Why a year? The Commission will be submitting a report to the European Parliament and the Council in June of this year on the implementation and efficiency of the measures which currently apply, together with a detailed appraisal of these measures. We can then make any adjustments needed on the basis of this appraisal when the common fisheries policy is revised.
Now to the proposed amendments: Amendments Nos 1 and 3 concern the legal basis. We have suggested Article 37 of the Treaty because these measures are no different from the provisions of the Treaty on Community policy or general principles. However, we cannot agree to extend the scheme indefinitely. The whole point of the extension, as I have said, is to give us time for a detailed appraisal of the measures taken so far. I must therefore reject Amendments Nos 1 and 3. Nor can I accept Amendment No 2, because the Commission report will not just reflect the results of the study; the report which we present will also need to take account of the impact of the measures and their application by the Member States. Amendment No 6 is problematic because, as I have said, the study is just one of numerous documents which we may need to take into account in a proposal for a new regulation. It would not therefore be appropriate to mention it separately in the regulation.
However, I can accept Amendments Nos 4 and 5. Thank you for your attention.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0040/2002) by Mr Maat, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period 3 December 2001 to 2 December 2005 [COM(2001) 765 - C5-0040/2002 - 2001/0301(CNS)].
First of all, I should like to congratulate the Commissioner on the fact that he has succeeded in reaching an agreement within the framework of Gabon at a time when it is increasingly difficult to conclude fisheries agreements. This illustrates the fact that fisheries agreements and the European Union are a matter of particular concern. They are partly based on historic schemes, and they now offer not only financial compensation to the countries involved, but simultaneously provide very specific development aid in a large number of African countries.
With regard to the Gabon agreement, the European Union has earmarked EUR 5 million for a four-year period; 30% of this is financial compensation and 70% is spent on education and structural aid for the coastal region. For the sake of clarity, this therefore shows that these agreements contribute greatly towards development cooperation with African countries. Incidentally, the amount in annual terms is 70% higher than the current agreement or the agreement that has just lapsed. This increase is partly due to the acquisition of additional fishing options in the 6 to 12-mile zone. And indeed, the question then arises - and this is also addressed to the Commissioner - to what extent the relevant fisheries organisations in Gabon are actually involved in this agreement.
Gabon is required annually to submit a written justification for 70% of the amount. Fisheries account for 1.4% of Gabon's gross national product. However, if we realise that two thirds of Gabon's GNP originates from oil revenues, this means that the fishing industry is indeed an important industry for the country. Interestingly, only 70% of the catch capacity was used between 1998 and 2001. The Commissioner might be able to account for this. It is also striking that, with regard to coastal fishing in the true sense of the word, in other words, fishing within the 12-mile zone, only the capacity of ships has been laid down in the agreement, and not the tonnage quota. This is remarkable because, in the EU's internal policy, we always talk about actual catch quotas and not about the capacity of the ships. Perhaps the Commissioner can also indicate that the extension of the agreement from a 6 to a 12-mile zone has no implications for Gabonese coastal fishing.
At the moment, it is insufficiently clear what the actual costs and benefits of the agreement with Gabon will be, also for European fishermen. Although the European Commission tries hard to describe the previous agreement in its evaluation report, information about the cost-benefit ratio, the state of the fish stocks and the impact of the agreements on the regions in the EU merit further elucidation, in my view.
Mr President, I have already indicated that I congratulate the Commissioner on this agreement and that fisheries agreements are of paramount importance to a number of coastal regions in the European Union. In that sense, this agreement buttresses the economy in those regions and also gives a structural impulse to the European fisheries industry, which is already under strain. This does not detract from the fact - and we cannot turn a blind eye to this - that these agreements meet with increasing criticism, inter alia from the World Wildlife Fund and other non-governmental organisations. In future discussions about fisheries agreements, we must underline more emphatically the importance of the social support base of these agreements, both in Africa and in Europe. It would be good if the Commission too were to stress that these agreements definitely boost development cooperation with a large number of African countries, for this has not yet struck home where many people are concerned.
With regard to the report itself, I have indicated in a number of recommendations the points that require extra attention. Among the aspects to which I request that more attention be given are control measures, since the Gabonese Government is not sufficiently able to carry out the control tasks adequately, and information about how the money is actually spent and to what extent the coastal regions are actually strengthened. Regarding the implementation of this agreement, I would appreciate it if the evaluation of development measures were to be submitted to the Council and the European Parliament every two years.
The amendments as adopted by the Committee on Fisheries receive my unqualified support. In fruitful cooperation with my own coordinator, Mr Farela, I have once again explained our true intentions in Amendment No 2. For that reason, I much prefer this amendment to Amendment No 9 tabled by the Liberal Group. This means that I would warmly recommend Amendment No 2, while I consider Amendment No 9 by the Liberal Group to be redundant.
I should also like to thank the draftsmen of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Development and Cooperation for the report and the information, and I would thank them for their input, since this too contributes to a broader support base for agreements of this kind.
Mr President, some schemes, which are perhaps the product of the intellectual laziness of their authors, seek to present a picture of a Community fleet that preys on the resources of developing countries. Today's report could serve to cast doubt upon this stereotype, because Gabon is a country with enormous resources, mainly oil, which is extracted by Western oil companies, and has a very similar per capita income to Poland's, as well as an enviable annual inflation rate of 2%. It goes without saying that the Community boats of four Member States, which will be fishing under this agreement, will of course do so in compliance with the principles of responsible fishing and under the strict conditions imposed by the CFP.
Many of us, however, are bound to wonder, as we do with regard to other agreements, whether this is a fisheries agreement or a development cooperation programme financed from the CFP, since, out of the total sum, 70% is earmarked for activities designed to develop the local fishing sector. This is why we are asking the Commission to direct some of this money to support measures to control and preserve stocks.
Mr Maat, the Socialist Group will be voting against Amendment No 2 and I hope the Commission will do the same, because the fees that should be paid by shipowners whose boats fish under this agreement cannot be different to those paid under other agreements unless we take Greenland as an example, where the shipowners pay not a penny of fees.
I wish to conclude by saying that those who are attempting to prevent Gabon from being able, like any other country, to sell part of its fishing rights at more than three times its market value are doing it no favours. By the same token, they should be against Gabon exporting its oil and its minerals to places such as the Netherlands, the United States, China or France, for example.
Mr President, my views on third-country fishing agreements are well known but once again I wish to record my disgust at the fact that the European Union is entering into agreements which, despite the honeyed words, are nothing short of economic imperialism.
What is particularly striking today is the sheer impotence of this Parliament, together with the contempt with which it is treated by the Council and the Commission. Today we are being consulted on an agreement which came into force in December 2001 - nearly three months ago. If this House had any dignity whatsoever it would protest against such cavalier treatment, but of course it is mute. This supposed watchdog has been very effectively muzzled. But even if the whole House rose up and voted to censure this proposal, it would not make a blind bit of difference. As ever, to its eternal shame, the Committee on Fisheries approved this agreement. But even if it had objected to it unanimously, once again that would not have made any difference whatsoever.
So as we move to a vote I am sure that this House will do what it always does and rubber-stamp the decision already made by the committee. As a democratic institution one has to say that it is nothing more than a sham.
But my question, Mr Fischler, is how many hundreds more black Africans need to be killed by European Union boats before you start listening?
Mr President, ladies and gentlemen, I should like to start by thanking Mr Maat for his report and for backing the Commission proposal. This is a new protocol, in which we have been able to use the excellent results from the previous agreement to increase fishing opportunities for tuna to 10 500 tonnes per annum.
There is now a new segment with fishing opportunities for shrimps and cephalopods, in return for which Gabon will receive financial compensation of EUR 1.2 million a year, a good 70% of which will be used to develop local fisheries in Gabon, that is, as development aid. We have also made several changes to the technical measures, in order to help guarantee the sustainable use of fish resources. They include, for example, a system of catch declarations and observers' reports.
Now to the individual proposed amendments. As far as Amendments Nos 1, 4 and 5 are concerned, we agree materially. We already meet these requirements under the current interinstitutional agreements, especially the framework agreement between Parliament and the Commission of 5 July 2000, which is why these proposed amendments are redundant.
The Commission must reject Amendments Nos 2 and 9. Joint financing of catch opportunities negotiated is a fundamental aspect of Community foreign fisheries policy. What happens with agreements with third countries is that the financial compensation comes out of the Community budget and the shipowners pay the licences.
I should like to say, with respect to Amendments Nos 3 and 7, that the Commission obviously considers the sustainability of fisheries and the needs of local fisheries when it negotiates fisheries protocols. I therefore have nothing against these proposed amendments but I think that they are self-evident and do not therefore necessarily warrant separate mention.
As far as Amendment No 8 is concerned, fish stocks are evaluated before any protocol is renewed and both contracting parties can demand that the joint committee be convened at any given time in order to adjust the current protocol if problems with fish stocks should arise. I therefore feel that Amendments Nos 3, 7 and 8 are unnecessary.
I cannot accept Amendment No 6. According to standard practice, no new mandate is required for periodic protocols renewing fisheries agreements.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.56 a.m. and resumed at 12.02 p.m.)
Mr President, this so-called compromise amendment was submitted to us late last night and then despatched this morning, initially - and inadvertently - with our name. That was then revised. I think it is wrong to vote on such a technical text at such short notice, which is why I have serious reservations about voting on it now.
Pursuant to the Rules of Procedure, it has to be the House which decides whether to vote on this compromise amendment or not.
(Parliament decided not to vote on the amendment)
Regarding Amendment No 59
Mr President, I have the same misgivings as before. We cannot agree to vote on it, hence our request that you put it to the House.
Does the House agree to put this compromise amendment to the vote?
(Parliament decided not to vote on the amendment)
Regarding Amendment No 52
I have a question, Mr President. When did the 'honourable' Member receive this compromise amendment?
All the compromise amendments were proposed in one go and given to Mr Radwan at the same time. At 5 p.m. yesterday afternoon, he decided to take the first and ninth amendments - you will see in your documents that their numbers have changed - and as for the others, Mr Radwan refused them. His two previous comments were made purely and simply in order to manipulate the House.
Nevertheless, the House has the right to express itself pursuant to the Rules of Procedure.
(Parliament adopted the amendment)
Regarding Amendment No 44
Mr President, the original proposed amendment increases the thresholds from 10% to 25%. Having consulted the Commission and the Council and the other groups, we have agreed to reduce this to 20%. I trust that this will not be interpreted as manipulation on my part and that there will be a broad consensus.
Mr President, Mr Radwan's oral amendment is incorporated in the compromise amendment AC55 which, in my view, should be voted on before Amendment No 44 as it includes the following amendments. Therefore, since the usual order is that we firstly vote on the amendments that deviate the most from the committee's report, I would propose that we now vote on AC55, which includes Mr Radwan's oral amendment, as per the discussion we had yesterday at 5 p.m., and which also includes Amendments Nos 44 and 33.
The House accepts the rapporteur's position.
(Parliament agreed to table the oral amendment)
Regarding Amendment No 46
Mr President, here too the increase is from 10 to 20%, not 10 to 25%. The same applies to the next oral amendment.
Mr President, we have exactly the same problem. The oral amendment is part of compromise amendment AC53. AC53 contains aspects of Amendments Nos 46 and 32. The adoption of Mr Radwan's oral amendment, which I approve, does not in any way imply that we are rejecting those aspects of Amendments Nos 46 and 32. I therefore support the proposal - a logical one at that - for the compromise amendment, which includes all the proposals by various Members, to be voted on first. I think it is totally unacceptable that, in the previous vote, the amendment of one of the points rendered other points null and void which had nothing to do with what was a global compromise amendment, whose aim was to make the House vote on this relatively technical problem as quickly as possible. Therefore, if we do not agree to start with the compromise amendment, we will first have to vote on Mr Radwan's amendment, then Amendments Nos 46 and 32, which have not lapsed in spite of Mr Radwan's amendment.
Mr Radwan, if the oral amendment is adopted, I believe that Amendments Nos AC53 and 32 will no longer be valid. However, I call upon the House to decide whether to agree to your request.
(Parliament agreed to table the oral amendment)
Regarding Amendment No 54
Mr President, I am dreadfully sorry, but I did not invent the procedure. The proposed amendment arrived very late last night. Just so that Mr Cohn-Bendit also understands: the two which were accepted were relatively straightforward. The others, as the rapporteur himself explained, are very complicated amendments which run through the entire text and I would be more than happy to explain them to you in detail if you cannot follow them. In any event, we are opposed.
Once again, I call upon the House to decide whether to put the compromise amendment to the vote.
(Parliament decided not to vote on the amendment)
Regarding Amendment No 48
Mr President, this again is the increase from 10% to 20%, not 25%.
Once again, ladies and gentlemen, the increase from 10 to 20% is a thoroughly complicated issue which cannot be tabled just before we are about to vote. I think, however, that the compromise amendment submitted to Mr Radwan at 5 p.m., which he approved without hesitation, should certainly be taken before Amendment No 48. I could play the imbecile and say that since Mr Radwan is using tactics that discredit the House, I shall call upon my friends to join forces to reject his oral amendment. As for myself, in the interests of the stability of the financial markets in Europe, I think his amendment is fine. Therefore, I approve it and I ask you to agree to vote on it, and then to adopt it. But I would point out to you that Mr Radwan's thoroughly devious tactics have also caused amendments approved by the Council and the Commission, as well as many Members, to lapse and I think that devious tactics of this type are a discredit to Parliament.
Mr President, the shadow rapporteurs have reached a new compromise on this point and I should therefore like to withdraw Amendment No 76 on behalf of the Greens. We accept this compromise.
Mr President, it seems that there is some confusion. Mr Mann, of the Group of the European People's Party and I tabled compromise Amendment No 79, which was to be voted on in three parts. The first part was adopted, but I do not think that we have yet adopted the second part, since you proceeded to the vote on Amendment No 22 by the committee which should, in principle, be contained in the amended Amendment No 79.
And then we have the third part of compromise amendment No 79: Article 1(2). I was going to propose, on behalf of Mr Lehne, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market and on my own behalf, this oral amendment, which Mrs Echerer also supports.
I think that we must then vote in favour of Article 1(2)(b)c and lastly, on Article 1(2)(b)d. I am sorry that this is complicated, but life sometimes is complicated.
Are there any objections to the inclusion of this oral amendment? It seems not.
(Parliament adopted the legislative resolution)
Mr President, as rapporteur I wish to move an oral amendment. There is a compromise amendment proposed by the Socialist Group. It involves an exemption from the need for a prospectus on behalf of the most creditworthy Member States. We should make it clear that we want this exemption to apply only to debt securities, so that they would not, for example, be able to undertake a privatisation without a prospectus, and therefore insert the word "debt" at the beginning of the compromise on No. 65.
Mr President, this is the first of three documents on European Union initiatives in the field of the movement of money, insurance undertakings and banks. In particular, this first report lays down more stringent rules for the supervision of the activities of banks and insurance undertakings. As representative of the Pensioners' Party, I support this document because it is important that those who invest and deposit their money in banks and insurance undertakings have guarantees that their money will be well spent and will yield that fruit which is so important for many citizens, including the less well-off, which category, of course, includes pensioners. I was therefore very pleased to vote for the motion.
- (NL) It is surprising to read how anxious a green economist is about safeguarding the burgeoning financial services markets against systemic risks. Following on from the Lisbon Summit in the spring of 2000, which wanted to turn Europe into the world's most competitive economy, Mr Lipietz wants to make the EU the safest haven for financial activities. This is why he would like legislation which offers the financial markets opportunities to develop. In his view, it is not the Member States that decide which of the three methods are used for the calculation of the supplementary capital adequacy. Instead, the financial conglomerates can make that choice themselves, provided that they make their decision public.
I find little concern for people and the environment in his vision and too much understanding of the requirements of companies involved in capital management. However, I am aware that it is preferable to regulate these markets than to leave them to their own devices on a world scale, whereby those with the greatest spirit of adventure are given free rein and the most immoral companies elbow the others out of the market.
I consider his proposal as a first step which will make it easier to draft rules later on in the interests of the financing of public services, the fight against poverty, democratic control and care for the environment.
The proposed directive establishes prudential rules (capital adequacy requirements and supplementary supervision) with regard to financial conglomerates. We believe the aim is the socialisation of these sectors (credit, insurance and investment) because the purpose of these rules, in our view, stems from a public service approach. In a rational economy, funding should be granted according to social need for investment, and insurance should be integrated into social funds for investment and social protection.
This directive is a feeble attempt to regulate the financial markets, the chaotic workings of which are now seen to be the cause of financial crises and social catastrophes throughout the world, as the Enron affair has illustrated. I voted in favour of the directive without any illusions, if only to curb the ambient ultra-liberalism and because we are not in favour of making things worse in order to further our own ends, which would amount to waiting for faults in capitalism to result in a final crisis. Social campaigning alone will put a stop to the erring ways of an uncontrollable system.
. Key elements of subsidiarity and effective choice of a proper regulatory body as the final arbiter give cause for concern in this report.
Similarly, the call for statistical information to be made public as a solution to public awareness of what affects markets is impracticable and impossible to achieve. The subsequent costs to industry also amount to a disproportionate effect.
The directive proposes to reduce some forms of financial crime, and we welcome this fine objective. We must be wary, however, of being totally naïve, first and foremost, because, as the rapporteur points out, 'it would have been better to have had recourse to a Community regulation. But the Treaty does not allow it'. The fact that criminal penalties fall within the remit of the Member States leaves the net wide open and encourages, as is the case in fiscal matters, criminal operations spanning several countries.
Furthermore, we do not believe to any degree that capitalism can work in a transparent and equitable fashion. Capitalist competition is a form of war by all available means, such as pacts, lobbying, organised accounting practices and fudged audits, as current events illustrate. We do not see money-making institutions taking swift measures to try to monitor their methods. As for 'insider dealings', we do not see how they could be dissuaded by declarations of intent - even if they are called a directive - when this does not provide for any genuinely restrictive penalty. In spite of these reservations, I voted in favour of the directive so as not to obstruct the minimal measures therein.
Mr President, as I explained last night, I am not thrilled with the compromise reached in Feira on the taxation of savings income. I voted in favour of all the amendments in Mr Pérez Royo's report because I authored the greater majority of them. I am also very grateful to the rapporteur for no longer including these overly radical amendments, as I explained to the House last night. I also voted in favour of the report in the Committee on Legal Affairs and the Internal Market so that it could be placed on the agenda.
Although I decided nonetheless to vote against the report on this occasion, it was in order to register that I am, in principle, against the fact that, at Feira, we abandoned the co-existence model which would have enabled Member States to choose whether to withhold tax or to exchange information on savings income received. I also believe that we can no longer have a situation where Member States adopt and publish a directive on this issue before ascertaining whether the same measures will be applied in dependent or associated territories, and before having concluded negotiations with third countries on the application of equivalent measures, on the understanding that withholding tax is not the same as the exchange of information.
Mr President, Mr Fernando Pérez Royo's report is on a proposal for a Council directive to ensure effective taxation of savings income in the form of interest payments within the Community.
Shivers ran down my spine, Mr President, and my hair stood on end when I read the title of this report: effective taxation of savings income. Of course, it is right to pay taxes and, as this directive says, it is right to inform States that their citizens have come here, for example, and that they must be taxed on the interest on any savings they may have, but should we not decide once and for all not to make people who save pay interest or tax to governments just because they have been saving money? Saving is a very good thing.
It was with great difficulty that I voted for the report.
. (IT) Taxation on savings has always been a hotly debated issue. There are some who support a withholding tax, implemented as a tax levied at source which settles the tax position of the person concerned. The other, which is certainly more up to date, is the information system: in this case people do not settle their own tax liability because it will be subject to a subsequent levy on their income tax return.
From the point of view of fairness, the second method certainly provides the Community with a guarantee that the income, whatever it may be, is taxed in its entirety. However, this method is only fair if applied by everyone. As soon as one country decides not to adopt it, for historical or opportunistic reasons, the structure that has been built upon it is blown apart.
All this applies to the Pérez Royo report, which has taken the information method as the basis for taxation on cross-border savings. For this directive to work effectively, it must be implemented when the third countries adopt it.
Therefore, agreement with the third countries is a sine qua non for this directive to enter into force. Implementation without an agreement would cause a disturbance in the savings market, the negative effects of which cannot yet be readily assessed.
The liberalisation of movement of capital has been achieved, not only within the EU but also in non-Community financial centres. It is therefore obvious that the introduction of a new tax, as well as a policy for the exchange of information that is limited to the 15 Member States, will have a negative impact on financial transactions. The introduction of such a tax would give rise to considerable tax evasion.
For these reasons, we believe that it is essential to introduce effective savings income within the Community in the form of interest payments, which is, in other words, also provided in a number of third countries as well as in all the autonomous territories that depend on a Member State.
Therefore, the entry into force of this directive should categorically depend on the conclusion of agreements on the introduction of identical measures in the countries and territories in question.
Since there is much work that has to be done before this last condition is fulfilled, we were unable to give our backing to this proposal for a directive.
- (NL) Banking secrecy makes it appealing to have savings outside one's own country as a means of evading income tax or property tax. The EU has been unable to solve this cross-border problem for the past 13 years. All proposals to make the existence of foreign capital visible to national tax offices have, further to opposition, subsequently been withdrawn. Precisely in this area, each Member State in the Council has the capacity to thwart a regulation. If a scheme is not put in place in time for the expected accession of ten new Member States in 2004, it will probably not enter into force in the foreseeable future. For me, this is a reason to approve the compromise whereby Belgium, Luxembourg and Austria can continue to levy tax at source for another seven years while the other Member States adopt a scheme for the cross-border exchange of information. Despite this, the problem is not completely solved by a long chalk, as long as wealthy people can transfer their capital to a separate legal entity which falls outside the scope of such an exchange of information.
I have noted that a majority of the Committee on Economic and Monetary Affairs wish to exempt this latter group, which contravenes the proposal of the rapporteur. In addition, the condition agreed among the ministers only to apply the scheme if, for example, Switzerland adopts the same scheme can, once again, lead to inertia.
I voted against the adoption of the report by Mr Pérez Royo on the proposal for a Council directive to ensue effective taxation of savings income in the form of interest payments within the Community.
The text of the amended proposal does not mention the agreement reached on this issue at the Feira European Council nor does it mention, more specifically, the following crucial point, which is worded as follows:
'Once sufficient reassurances with regard to the application of the same measures in dependent or associated territories and of equivalent measures in the named countries have been obtained, and on the basis of a report, the Council will decide on the adoption and implementation of the directive no later than 31 December 2002, and do so by unanimity.'
This has become an essential condition for the entry into force of the directive.
. Whilst the Labour Group supports the "Feira" approach to this matter, it is concerned that amendments in this report voted through undermined the cooperative basis already agreed.
. Mr President, for too long the EU banking sector has been permitted to operate in a culture of secrecy for fiscal purposes. Not only does this contradict the EU's aims to have more transparency and openness, but it also creates a situation whereby there is unfair tax competition. Therefore, I wholeheartedly welcome moves by the Commission to tighten up this situation and combat harmful tax practices once and for all.
However, it is vital, as this report points out, that this directive should apply to dependent territories, such as the Channel Islands. If these were to be excluded, the entire directive would be undermined by those who choose to bank in certain preferential tax havens. This directive will do much to ensure that the single market is not distorted by asymmetric tax regimes and it will create a situation whereby, after a transition period of three years, Member States will exchange information on savings income received by non-residents. These moves will enhance European citizens' rights vis-à-vis big banking corporations.
Mr President, the British Labour Members did not support this report. We do not support the extension of the marketing scheme for nuts. We recognise, however, that production is commonly found in less-favoured areas, principally in Spain, and that much of the production is barely competitive and brings little economic return. For these reasons it would make more economic sense to support the affected regions by a comprehensive programme for alternative crops or other activities that could be financed through the Rural Development Programme.
Our vote accordingly urges the Commission to bring forward proposals to this effect. We realise that these views are not universally popular but believe that they should ultimately result in a higher standard of living for the people affected. This is preferable to continued subsistence living and uncertain financial provision from CAP funds.
We are critical of Mr Bautista Ojeda's report on certain nuts and locust beans. In our view, the amendments tabled represent, in general, an out-of-date agricultural policy which does not meet the conditions and needs of modern global society. In the light of this, and with a view to the impending general review of the EU's agricultural policy, we have chosen to vote against the report in its entirety.
. (EL) All the proposed amendments in the report are an improvement on the proposal for a Council regulation, which is why we shall vote in favour of them. Having said which, all the amendments maintain the current regime which the Council proposes to phase out, albeit only for a very short period of time.
This regime of specific measures applied over a ten-year period has been unable to deal with the serious problems facing the sector, which is important to nut-growing countries on several counts. The main reason it has been unable to do so is because the specific measures fall well short of actual requirements and, more importantly, of the Community's preferential customs regime for third countries such as the USA and Turkey. As a result, any efforts to improve the nut sector are undermined by a glut of very cheap imports of similar products from the USA and Turkey.
Given that the ?U has no intention of changing this preferential customs regime for the USA and Turkey, we need to really boost these specific measures, not just maintain them.
Instead of which, the Council is proposing that they be phased out and Parliament, its amendments, is proposing that they be maintained for a certain period of time. We radically disagree with the Council's proposal because we believe in enhancing, not abolishing the specific measures. We shall be voting in favour of the European Parliament report, despite the fact that the measures are so limited. At the same time, we call for these specific measures to be enhanced and for an integrated development programme for this sector, which is important to certain areas of the Mediterranean on several counts and in which, with imports at about 50%, the ?U is far from self-sufficient.
The support regime for making the nut, locust bean and hazelnut sector more efficient has helped modernise production. This process has been justified on the grounds that the sector is an important source of employment in parts of the Mediterranean region. However, support of this kind cannot be provided for ever.
It is only right that these sectors should be covered by the common organisation of the market in fruit and vegetables. It is not, however, reasonable for the committee to propose a statement to the effect that the support system should be made permanent in order to guarantee the survival of the sector.
Instead, the Commission should conclude its analysis of how competitive production is (while the present support system is extended by a year in accordance with the Commission's proposal) and then decide as to the consequences.
Mr President, the British Labour Members voted against the Cunha report. Our objective is a fundamental reform involving withdrawal of financial support for tobacco production. The proposal to extend the present financial provision is unacceptable. So too was the amendment in the report which would reduce the Commission proposals for higher premia for the Community Tobacco Fund.
However, the economic and social importance of tobacco in certain regions must be taken into account. The Commission must bring forward measures to develop alternative sources of income with a greater degree of urgency than it is currently showing.
Recognising this as the priority we voted for Amendment No 21.
Mr President, the Cunha report, which deals with the regulation permitting the financing of tobacco growing in Greece, Spain and Italy, especially, has forced me - like Mr Ebner, who spoke a moment ago - to abstain because many pensioners are smokers, and therefore I cannot be against tobacco, but many of them unfortunately become seriously ill and die partly because throughout their lives they have breathed in the smoke from cigarettes smoked by others in their presence.
I am therefore in favour of those who want to smoke, provided they do so outdoors, in the open air, because it is their own business, and I am also in favour of doing everything possible so that those who do not want to breathe smoke-polluted air are not forced to do so.
I therefore abstained, and I hope the problem will soon be solved in this way, which I think is very fair.
. (EL) The Commission proposal for a regulation on tobacco is unacceptable.
It is unacceptable politically because it disadvantages tobacco farmers, on the pretext of protecting health, when the Commission has spent millions on products such as red meat and alcohol, which are also harmful to health.
It is unacceptable socially because it disadvantages tens of thousands of tobacco-growing families in the poorest areas of the European Union, who are unable to grow alternative crops.
It is unacceptable to the state because phasing out subsidies for Community tobacco will not reduce consumption by a single cigarette. All it will do is increase sales by American multinationals.
The Committee on Agriculture and Rural Development accepted my amendment to delete recital 5 which talks of phasing out tobacco subsidies. It also accepted my amendments on replacing premiums on Tsebelia - Mavra and on conducting a special study into the ratio between Community production, imports and tobacco consumption. Despite the fact that I beg to differ with the Committee on Agriculture's resolution on certain points, it is on the right track if tobacco growing is to be maintained and it has my support.
. (DE) We need to look at the 'tobacco' sector as a whole and take a balanced approach to the various areas (CAP and the environment, economic and social cohesion, public health). Studies by the Commission into this are under way and their results and findings will need to be incorporated in specific proposals. We should not delude ourselves that, if we reduce tobacco growing, everyone will stop smoking in the EU. We must accept that tobacco will then be imported from third countries, where we cannot do anything about tobacco growing, while jobs are being lost in the EU. We have a duty towards the people who earn a living from growing tobacco and we must offer them reasonable alternatives. Restructuring measures could be funded from the new area within the Community Tobacco Fund, the budget for which needs to be increased by 3%. I also call for information and awareness campaigns to be stepped up on the damage which tobacco consumption causes to health.
In August 1967, the Commission consulted the European Parliament for its opinion on the first proposal on a regulation to establish a common organisation of the market in the tobacco sector. I was appointed rapporteur by the Committee on Agriculture and Rural Development, which examined the proposal over the course of nine meetings, adopted my report in April 1969 and debated it in Strasbourg in May 1969.
Why am I recalling this? Because, at that time, we proposed a new type of market organisation based on a contract system, providing, within the framework of the Community preference, a fair income for producers, as well as social measures and assistance for changing activity.
I would like to make it clear that I do not believe that, on the pretext of combating nicotine addiction, we must phase out raw tobacco cultivation in the Community. There are regions where tobacco growing is a major source of income for small farmers and where changing activity, either to undertake growing other crops or to carry out other economic activities, is extremely difficult, if not impossible.
In 1969, we had already written that social measures and assistance for changing activity could be justified much more easily than financing excess production of varieties which do not find a buyer on the market. We pointed out that measures for changing activity as well as those aimed at enhancing tobacco growing in a quantitative and qualitative manner should be integrated in the regional policy and the policy for improving agricultural structures. We even warned that selling surpluses on the global market could only harm associated countries and the interests of the Community's external trade policy.
As it is never too late to make amends, it is justified that we support our rapporteur today in order to restrict ourselves to changing the Commission's proposals solely from a technical perspective and to postpone the in-depth political debate on the future regime on raw tobacco until 2003.
(Speech shortened pursuant to Rule 137(1) of the Rules of Procedure)
We are critical of Mr Cuhna's report on leaf tobacco. In our view, the amendments tabled represent, in general, an out-of-date agricultural policy which does not meet the conditions and needs of modern global society.
In the light of this, and with a view to the impending general review of the EU's agricultural policy, we have chosen to vote against the report in its entirety.
. (NL) The European Union pursues a policy which, on the one hand, discourages the smoking of tobacco products while, on the other, encouraging the production of tobacco by granting subsidies to tobacco-growing farmers. Fortunately, there are now plans afoot to phase these subsidies out, but the Committee on Agriculture and Rural Development is still opposed to these plans. This committee draws attention to the socio-economic importance of the production of tobacco, which is located in the poorest regions of the EU, and to the difficulty of switching over to other crops.
In the same way, this committee could refer to the importance of the production of the raw materials for cocaine by the farmers in the poorest regions of Columbia. The difference is that, in one case, we provide subsidies and, in the other, we tolerate a situation in which, under American influence, armed action is taken against these farmers and foreign aircraft take off from Dutch colonial territory to carry out reconnoitring exercises with a view to spraying toxins.
Applying double standards lacks all credibility. The money used for the tobacco subsidies could be better spent on informing the public about the harmful effects of tobacco consumption and on supporting regions that switch to other crops. I emphatically condemn the rapporteur's opposition to this solution.
It is, in the long term, unacceptable for the money of EU citizens to be used to subsidise tobacco cultivation in certain Member States. It is important, particularly from a public health point of view, to stop subsidising tobacco cultivation. The high levels of subsidy militate against conversion to other crops. The Christian Democrats are therefore in favour of phasing out tobacco subsidies in line with the Commission's proposal.
Tobacco growing plays a very important role, especially in the less favoured regions of Europe. About 130 000 landowners and 400 000 seasonal workers are involved in tobacco production and processing in the European Union. These figures alone are enough to justify and provoke a study on the social and economic costs of suppressing aid to tobacco, even before we get to the political debate on this crop's future in the European Union. In any case, restrictions on tobacco growing in Europe would have no effect on consumption except to turn European consumers towards tobaccos from outside the European Union, which are of much poorer quality and certainly more harmful to health.
Added to this is the fact that Commission document COM (2001) 264 of 15 May 2001 on sustainable development stresses that 'political leaders should determine the pros and cons for other political contexts and take them into account. A thorough evaluation of all the effects of a proposed political action must include estimates of its environmental and social impact both inside and outside the EU.'
As European Republicans, we therefore believe that the Commission should make a concerted effort to promote studies and research into possible alternative crops that would maintain the rural fabric in a sustainable manner. We agree with the draftsman, Mrs Redondo Jiménez, that the political debate on tobacco should be held over until Parliament has received an evaluation report on the management of the fund, with any proposed amendments and improvements.
For the reasons given above, we say 'no' to the under-cover gradual elimination of subsidies for tobacco growing; we call for the current contribution levels for the research fund activities to be maintained for 2002/2003/2004, since agronomic research is today one of the most important ways of making tobacco consumption less harmful to health; and we support the amended report by the Committee on Agriculture and Rural Development.
- (NL) According to the Dutch Government, European agricultural policy is in need of reform. This is reportedly due to enlargement and the fear that, soon, a huge contribution will have to be made to the EU budget. As we all know, the Dutch watch their pennies. I support the call for a policy review. However, my reason for doing so is not enlargement, but the fact that agricultural policy includes schemes that are completely unrelated to healthy agriculture.
The common organisation of the market in the raw tobacco industry is, for a variety of reasons, unhealthy. Although I recognise that agricultural policy must address the social dimension, as well as the economic dimension, of operational management, this common organisation of the market has swung completely towards social policy. An industry is being maintained which is both harmful to public health and unprofitable. The premiums remove all incentive from the farmer to adapt his agricultural plan. In this way, he stands to lose out all round.
Tobacco is a product which damages public health. I should like to invite MEPs who wish to challenge this notion to initiate proceedings against the warning on cigarette packets. The argument that the market demands tobacco and that current European production must thus be maintained is a specious argument quoted by various Members of this House. After all, market demand does not mean that production must be subsidised. If this is set to become a commonly held notion in agricultural policy, the net payers in the Union are in for a rough ride.
Adjustments to the common organisation of the market in the rough tobacco industry must encourage growers to look for alternative crops. The Commission proposal is promising. Reference is made in no uncertain terms to the gradual abolition of subsidies, while measures are introduced to develop alternative sources of income. The rapporteur, Mr Cunha does not do Europe any favours by wishing to delete this Commission comment. This is why, together with 31 other Members of this Parliament, I have tabled an amendment whereby this report would expressly call for tobacco production subsidies to be phased out.
. (PT) We are still waiting!
The specific measures in force for the outermost regions are inadequate and only cover the fields of agriculture and fisheries - a much more modest framework than the one established ten years ago when the POSEI programmes were launched and one which squanders the possibilities opened up by Article 299(2) of the Treaty establishing the European Community, and this is both incomprehensible and unacceptable.
Even in the fields that the measures do cover, their overall financial provisions have remained the same, and so, in relative terms, they are worth less today than when the measures were launched. In agriculture, some small improvements have been made to the framework of measures, and in fisheries, aid has been extended for the disposal of certain products, as is now being proposed once again, for a further year.
What is needed are permanent schemes, periodically adapted and supported by sufficient overall financial provisions, not only in agriculture and fisheries but also in energy, the environment, communications, the new technologies and support for small and medium-sized enterprises.
The Community system of support for the disposal of some fishery products in certain outermost regions, including the Autonomous Region of Madeira, a system established in 1992 following on from the POSEI programmes, has been subject to successive extensions and revisions.
The need to adopt specific measures for the outermost regions with Article 299(2) of the Treaty establishing the European Community as a legal base has been constantly reiterated by Parliament. There can, therefore, be no doubt that it is appropriate to maintain instruments of support for the outermost regions, as laid down in the proposal for a Council regulation presented by the Commission.
I therefore offer my unreserved support to this proposal for a regulation, which seeks to extend the system in force by one year, until 31 December 2002, thereby ensuring the continuity of the legal framework of the system to compensate for the additional costs incurred as a result of remoteness in the marketing of certain fishery products. A one-year extension will enable the Commission to come up with a new support system to enter into force after 1 January 2003, in light of the assessment currently being made of the impact of these support measures on the fisheries sector in the outermost regions.
- (NL) The conclusion of fisheries agreements by the EU with Developing World countries, which include many former colonies of current EU Member States, sounds better than it is. Everyone talks about the mutual benefit. For those countries, the shortage of funding is solved to a certain extent; for us, the shortage of fish. It means that European ships can use those waters for fishing at the expense of the European taxpayer who pays for three quarters of the compensation paid to the less wealthy countries involved. These are countries which have to sell their rights due to poverty.
Gabon, which is once again selling fishing rights for a three-year period, is itself obliged to import fish. Agreements of this kind are at the expense of these countries' own coastal fishing, certainly if it is assumed that the protected territorial waters which fall outside the scope of the agreement extend for only six, instead of twelve, miles.
The rapporteur dutifully refers to the need for scientific research, the environmental drawbacks, alternative funding, development aid and the disadvantages for the countries involved. I share his views on many of the aspects he includes in his recitals but, unlike Mr Maat, I am not in favour of continuing with agreements of this kind.
. We are very unhappy with the fisheries agreements between the EU and third countries as we are aware that within this agreement with the Gabonese Government 40% of the money should be set aside for conservation measures.
Due to a lack of good governance, we are concerned that these funds may not be used for the purposes for which they were intended, and thus the Conservative Delegation abstained on the final vote.
I voted in favour of this report.
We must face the fact that the rate of biodiversity decline and loss in Europe and throughout the world continues to increase. The existing measures do not seem to be sufficient to reverse current trends, particularly the decrease in the number of species and their habitat, ecosystems and genes.
Europe must fulfil a specific role, boosting initiative and providing impetus in this area and it must not merely voice pious hopes that will not be followed up with action.
To begin with, Europe must ensure that environmental legislation is applied. Too many Member States, for reasons connected with their national political situation, resist transposing certain directives into their law in a swift and efficient manner. This is particularly true of the birds and habitats directives.
We must also take action in the areas of agriculture and fisheries. Agriculture must play a key part, and the new CAP must be radically reformed and account taken of the requirements of sustainable development.
In the area of fisheries, it is essential that we provide for short- and medium-term coherent measures in order to preserve or restore biological diversity where it is at risk.
Lastly, preserving biological diversity does not mean we have to put a stop to the research effort and the development of knowledge. Also, in the area of GMOs, for example, although we must not disregard the precautionary principle, we must support objective and step-by-step scientific validation of these experiments.
- (NL) In less than a century, mankind has changed the world beyond recognition, and certainly not only for the good. The world population has risen enormously, previously virgin territory has been bisected by traffic connections, and large areas have been seized for the production of food, the growing of industrial crops and urbanisation. Tropical forests are being cut down or burnt down on a massive scale, animal species become extinct due to economic exploitation, oceans are emptied of fish stocks, indigenous peoples are driven out of their territories, and plants and animals are being patented.
What until recently was still considered progress is nowadays increasingly seen as a threat to the future. This is why it is so important to do more to protect what is left of natural plant and animal life and to promote the survival of people who, since time immemorial, have lived in sparsely populated areas surrounded by rich fauna and flora.
This group of people are becoming significantly impoverished and are therefore forced to move to the cities or destroy their natural surroundings to allow for more industry and intensive agriculture. Appropriate measures include support for non-governmental organisations, adapting development plans for the Developing World and changing the EU's agricultural policy. In the midst of all the changes for the worse, the adoption of this proposal with a view to protecting bio-diversity represents a little ray of hope, although I am not confident about its outcome.
I voted in favour of this report.
The European Union, and the European Parliament in particular, consider the protection of citizens, their environment, their daily lives and their health to be of great importance. Balanced texts on these subjects are very often approved at Community level. It is apparent to us, however, that the transposition of a number of directives by the Member States is being unjustifiably delayed.
The directive on urban waste water treatment is an example of a directive that has been poorly applied. It was adopted in 1991 with the aim of protecting the environment against the effects of urban waste water and biodegradable waste water discharge from the food industry. When it was applied, the directive brought about a measured improvement in water quality. The Member States' main duty is to put in place systems for collecting and processing waste water and to respect a pre-established timetable.
However, not only are some Member States delaying in passing on all the information required to carry out an objective assessment of this directive but, even worse, others are not communicating any information on this subject. This is absolutely unacceptable!
I therefore demand that the time the Member States take to do this should not increase, that all the information is passed onto the Commission, as stipulated in the directive which was adopted in a timely manner by the Council. I came out in favour of the Commission's launch of infringement procedures in cases where the criteria for identification of sensitive areas have not been respected or taken into account.
- (NL) Candidate countries are keen to call attention to the way in which the city of Brussels treats its urban effluent and thereby conclude that environmental rules only apply on paper and not in practice. Of the 527 agglomerations comprising more than 150 000 inhabitants, 94 discharge their effluent unprocessed into the environment and 134 others provide insufficient information. More than 43% are therefore in default. The data for the reference date in 1998 is not yet available, and it is even unknown how many infringement procedures are pending at the European Court of Justice. All of this confirms that the EU is mainly an economic community which sets large multinational companies free from national rules that hinder their operations. Other matters receive far less attention, and useful rules remain hollow phrases. In this case, it is not irresponsible companies that are to blame but failing government. It is important, however, to identify the cause of this failure.
Large cities have many problems and receive far too little funding from their national governments, which economise with a view to reducing taxes and enhancing the profitability of industry and the stability of the euro. This is why these cities fall into disrepair and are unable to carry out the necessary renovation works. This too could be clarified if we were to back the rapporteur in her just endeavours to secure openness.
Industrial and domestic pollution has become the main cause of degradation of our European waterways, only 40% of which are attaining the quality objectives set according to different uses. To tackle this potentially harmful situation, the Council and Parliament reacted by adopting the so-called 'urban waste water treatment' directive in 1991.
Like most of my colleagues in the Committee on the Environment, Public Health and Consumer Policy, I condemn the fact that 11 years after its adoption and four years after the deadline for cities with a population equivalent of above 10 000 to be provided with collecting systems and waste water treatment plants, there are many Member States who still do not conform to this directive's legally binding timetable.
I also regret the fact that the Committee on the Environment has not adopted one of the amendments that I tabled, namely a common sense amendment which explained the reasons why so many Member States have not yet applied this directive.
It is probably because the very short deadlines imposed by Directive 91/271/EEC (six and a half years for water treatment in sensitive areas) did not take into account the situation of several large Member States' cities. These cities still did not have an urban waste water treatment plant in 1991 and also had to conform to other common European standards in the areas of the award of public contracts and studies into environmental effects.
Need we point out that the average time limit for awarding public contracts in the sector is three years, need we also stress that a water treatment plant with a connection system for collecting sewage costs an average of EUR 400 million?
To sum up, a good piece of Community legislation is one which chooses between what is desirable and what is feasible. We must note that the drafting of the 'urban waste water treatment' directive has failed to adhere to this essential rule.
. (EL) The 'steel crisis' is proof most positive of the shortcomings of the market economy and neo-liberal system which the USA and the European Union are determined to impose on the world. It demonstrates yet again that the capitalist system is in too deep a state of crisis to respond to any measures to manage it, even the World Trade Organisation's 'rules of good conduct' for free trade and free competition. The United States has no hesitation in violating any agreements made in order to defend their interests.
This crisis has once again brought the antagonism within the international imperialist system and the more general conflict between the centres of imperialism vying for hegemony to the surface. The American imperialist system has no hesitation in taking measures which hit the economy of the European imperialist system and the European imperialist system has no hesitation in hitting back, despite its amazing willingness to tread the same path and vie for its share of the spoils of military opportunism. The demands of the American trades union have clearly been used as a pretext for the decision by the Bush administration to impose customs tariffs, a decision taken on the back of the more general crisis to hit the capitalist economy after the worst year's international trading for 25 years and after a fall of 38% in American steel imports over the last three years.
The workers stand to gain nothing from this wrangling. In the end, American workers will not escape restructuring and unemployment and European workers will not ward off the spectre of redundancies by running to the WTO. What the USA and the ?U are doing their best to save are the profits of the steel industries. But even if they manage to limit the fallout from the present crisis, another one will be along shortly. This is typical of social systems which have long run out of anything to offer society, and capitalism is one such system. The only way out is to overturn it, however difficult that may seem under present circumstances. Crises like the steel crisis bring new opportunities for action by the working classes; they can be used to rally the workers and they lay bare the ugly face of capitalism.
The European Parliament resolution only skims the surface of the problem and tries to deal with it within liberalist parameters. It is interesting that the European Parliament resolution accuses the United States of failing to restructure the steel industry promptly, as the European Union did. In other words, it accuses it of failing to close enough companies and make enough workers redundant unlike, for example, the Greek steel industry. That is why the MEPs of the Communist Party of Europe voted against the resolution.
We can only regret the fact that the United States has introduced a tax on steel imports, at the expense of European interests and which apparently violates WTO rules. Nonetheless, we were also alarmed by the assured and clear conscience displayed by Commissioner Lamy yesterday in the House, when he gave us a lecture on American free-market morale. We must point out a few realities that have been forgotten, and which should lead to greater discretion being shown.
1- First of all, the tax introduced by the US, which is likely to be of up to 30%, closely corresponds to the depreciation of the euro since its introduction, which certainly imposes monetary dumping on our trade partners. Naturally, no one in Europe mentions this because, however unexpected it may be, this depreciation favours us commercially. The fact remains that it is the source of serious prejudice to our partners. Admittedly, the United States hoped for the 'strong dollar', but equally, they did not want an overly powerful dollar, which seriously punishes their own industries.
2- In the steel dispute, the United States has cited the need for safeguard measures to avoid domestic problems. In this case, they may well be disregarding the WTO rules that they themselves adopted, and by which they find themselves trapped. The fact remains, however, that they pose a real problem. Instead of trying to triumph over them, should they not instead jump at the opportunity, and propose to consider the legitimate exceptions to a free trade doctrine, for the developed countries, and even more so for the under-developed countries? Europe, in particular, would do well to consider this issue if it wants, in future, to save its agricultural model.
In this respect, one might also wonder whether Commissioner Lamy's thundering declarations, attacking the 'unilateralism' of the American measures, will, in future, end up reinforcing (or are actually designed to reinforce) the multilateral approach of a simplistic free trade doctrine, as adopted at the end of the Uruguay Round through the manipulation of public opinion. And we will in future realise that these reinforced approaches are, as an indirect consequence, holding us prisoner on other subjects that are vital for us, such as agriculture. The manipulation goes on.
The attitude and decisions adopted by the US in order to shamefully protect its steel industry at the expense of European interests, perfectly illustrate that, beyond wonderful speeches and liberal statements, what now dominates the world is the law of the strongest. This is what George W. Bush is relying on in this case; take another look at the fable of the Wolf and the Lamb by Jean de la Fontaine.
That is why Europe must take firm action using the legal means provided for within the framework of the WTO, but also using all the other available means of exerting pressure at a time when the United States continues to call on other shared aims in its fight against terrorism.
This situation is proof of the true nature of American-style globalisation.
It sums up the speeches on the benefits of free competition that is lacking in rules.
It reassures those who believe that we need a political Europe that is capable of existing and also to influence the management of world affairs.
- (NL) For years, the US has been the champion of free trade, insofar as this means that others have to open up their markets for American products without import restrictions. There is a continuous threat of trade wars if American products are subjected to requirements in terms of the environment and consumer protection. The EU has largely adopted this free trade ideology. However, it is becoming increasingly evident that this free trade too is subordinate to American self-interest and is only supported if it leads to the favouring of American companies. The leading group in America considers its own country to be the best in the world. Like the Soviet Union and China in the past, the US derive from this pretension the right to do everything they do not allow others to do. Accordingly, international impunity is demanded for American war criminals, unilateral threats are made to use nuclear weapons and European steel is banned from the American market by means of an import levy.
One of the lessons the EU should draw from this is that free-trade ideology leads to accidents. Europe should focus more on economic self-sufficiency, in other words autarchy, rather than on promoting imports, exports, globalisation and growing mutual dependence on the US and Japan. This is the best way to steer clear of any trade wars and economic instability imported from outside Europe.
Transatlantic relations are currently in turmoil. The root of the problem is the offensive of the US Government, which is using its military victory in Afghanistan to strengthen and consolidate its superpower.
However, America's quest for global supremacy is also giving rise to clashes and tension amongst the ruling classes in countries at both the centre and the fringes of the globe. The current conflict concerning the tax introduced by the United States on steel imports is an obvious manifestation of this. American imperialism is willing to impose 'global deregulation', but does not rule out the use of protectionist measures when it feels its interests are threatened.
I did not, however, vote for this joint resolution. The European Union's opposition is merely a way of supporting European multinationals in a ruthless economic war. Above all, we support workers throughout the world, including those in the United States. We do not support the interests of multinationals against other interests.
The more the EU continues to 'combat' the United States, the more of their policy it adopts. Therefore, the 'Lisbon process', whose aim is to transform the EU into 'the most competitive economy in the world', seeks to erode, through liberalisation, privatisation and excessive commercialisation, the living conditions of the working population in Europe and in the Developing World.
I voted in favour of this report.
This recommendation is based on a realistic and modern vision of the European economy.
The economic slowdown in the United States is having repercussions within the European Union. However, this fact alone cannot explain the weak results posted by a number of Member States. There are, in fact, domestic problems that must be resolved, and structural reforms are expected.
All European consumers must be able to freely choose their service provider. Furthermore, an innovative competition policy, resisting all the dominant positions, is emerging within the European Union. This approach must be encouraged, particularly by involving all the parties concerned so that we can be more effective, both personally and collectively. This does not mean reforming against the actors, but to make these sectors develop in conjunction with them.
It is also essential to take specific measures in the areas of education, training and research development if we wish to retain highly competent employees and ensure that our businesses are as competitive as possible.
This report also proposes to increase the retirement age for workers who wish to remain active. Today's widespread practice of compulsory retirement is an enormous waste of skills, talent and experience. These experienced people can still fulfil worthwhile tasks in our businesses.
Lastly, analysts show that the current economic slowdown could have been much more serious were it not for Monetary Union. Therefore, those who are now driven by concerns regarding their domestic policy and are advocating a return to the past, have got the wrong century, and are confusing personal interest with general interest.
. (EL) Yet again, faced with a Commission recommendation on the broad economic policy guidelines, the European Parliament report has endorsed the anti-grass roots policies of the European Union which demolish the rights acquired by the workers for the sake of monopoly interests.
Yet again, the workers are being called on to pay the price of the slump caused by antagonism between imperialist systems, the way in which the monopolies operate and act and the shameless goal of increasing the return on capital.
The report goes overboard about stability and convergence programmes and coordinating the Member States' application of anti-grass roots policies "which take into account the complex nature of the world recession".
Under pressure from the monopolies, taking political decisions which result in lower labour costs and national insurance contributions, circumventing collective agreements and working hours and introducing lower-paid, flexible forms of work are all applauded and re-tabled as proposals.
The 'problem of Europe's aging population' is being used as a pretext for reforming pension systems or extending people's working lives by raising the retirement age and cutting pensions, that is, by phasing out the state's social security obligations and encouraging privatisation of the health and welfare sector.
Dismantling the insurance system and arranging working times to suit employers by making part-time work and 'flexible' working arrangements the rule will simply create a huge army of employable people with no rights or entitlements, enslaved to the unaccountability of big business.
Pressure to sell off the national silver is being stepped up, with the call for faster privatisation by liberalising the electricity, natural gas and transport sectors and privatising the utilities and liberalising services of general interest, never mind the impact on workers or consumers.
The MEPs of the Communist Party of Greece will be voting against this report, which secures a guaranteed level of poverty for the workers and maximum profits for big business, which is getting stronger and stronger and intends to demolish workers rights and make part-time work the rule. The workers will condemn and oppose these barbaric and inhumane policies by fighting to try and calm the impending storm and we shall be by their side.
The report by the former trade unionist Mr Bruno Trentin begins with a guideline which has the merit of being perfectly clear at least: 'the priorities?should involve reducing labour costs'. It continues with incoherent proposals whereby we could reduce taxes and social security contributions, while at the same time ensuring 'that pensions and health services are fully maintained'. Due to a lack of understanding of the reasons behind the economic recovery of 1997-2001 and the recent economic downturn, the report proposes solutions, such as the strict application of the inapplicable Stability and Growth Pact, which can do nothing more than to aggravate the current recession.
The report stresses efforts to promote training and R&D, as if, in the area of employment, spending on these could replace demands for salary increases and an overall reduction in working time. It dares to mention 'social cohesion' whilst the lower taxes and social security contributions that it recommends can lead to nothing more than the formation of inequalities. I therefore had no reservations in voting against this mediocre and hypocritical report which should bring shame upon its authors.
From the outset, the title of this report clearly expresses its objective: to provide the EU with a harmonised taxation policy.
It is disconcerting, therefore, that the Della Vedova report begins by making a sort of semi-sincere confession that tax policy must remain within the exclusive competence of the Member States whilst the rest of the text goes on to advise how the Union can go about acquiring the same prerogative.
It is true that we have had a close shave. The text that was voted for in committee was a vast improvement on the proposal of the rapporteur, who perceived a European tax to be an opportunity to reaffirm the federal principle of European integration. The majority of Members of this House thought it was more prudent to delete this excess candour and replace it with a text which, in the end, hides behind a certain type of liberalism, recommending lower taxes before eventually demanding moving to the use of taxation policy instruments that are controlled by Community authorities, the Commission and Parliament itself.
By inching its way along as usual, the House is making progress, admittedly, but in much the same way as a crab. And we have still only made half as much progress as we intended. The proposals regarding VAT are not bold enough. We should have, on the one hand, reaffirmed that each nation is sovereign in this area and, on the other hand, made broader proposals than those which aim to make NGOs exempt from paying VAT and to include, for example, all the cultural events staged by non profit-making associations.
A report that clearly stated that tax policy is a matter for each nation and which recommended improved coordination between the Member States in this area would have received my vote. Unfortunately, the report contains nothing of this nature.
- (NL) Nobody likes to pay taxes but, without taxes, our lives would be in chaos, and only the fittest would survive. Without taxes, there would be no universally available education, no health care, public transport or safety on the streets, and anyone suffering from long-term illness or unemployment would be condemned to a life of begging on the streets.
Unfortunately, the European Commission has other priorities, and the Italian radical Della Vedova is a faithful supporter. He complains about the tax burden which, since 1970, has risen, on average, from 35% to 45% and hopes that tax competition between the Member States will lead to a tax cut for companies. Although he refers to the tax level as a domestic problem for every Member State, at the same time he pushes for companies to be able to choose their registered offices in a state where the tax burden is lowest. He then goes on to focus on indirect taxes, such as VAT, and deems direct taxes, such as income tax, to be an unfair barrier to income from labour.
I agree with him that a tax on environmental pollution can be a viable alternative, but this will no longer be effective once the environment has become truly clean. The emphasis on VAT, on the other hand, means that everyone pays the same amount for inevitable basic expenses and, as such, it widens the income gap between the rich and the poor. This is why I reject his approach.
The Della Vedova report on the EU's fiscal policy is an ill-assorted compilation of fiscal affirmations and claims. Some of these requirements also blatantly contradict the Treaty, which provides for unanimity in fiscal matters.
For these reasons, I was forced to vote against the motion for a resolution.
. Paragraph 12 is inconsistent with the EPLP line that tobacco and alcohol excise duties should be harmonised upwards in order to achieve the social goal of reduced use and to indicate the strength of feeling held - that is, that you can tax for social reasons.
We voted in favour of the report as a whole because we believe that the EU should, for example, be able to accede to the European Convention on Human Rights, something that requires the EU to be given legal personality.
We believe that a change of this kind can, in itself, be made while retaining the existing decision-making models and institutional structure. We do not therefore believe that the three pillars which at present constitute the EC and the EU should be combined in a single pillar.
The pillar structure reflects the political distinction made between supranational and intergovernmental areas of cooperation, and the fact that the pillar structure gives rise to a complicated legal situation is not a good enough reason for abolishing it.
If there had been doubt regarding the content of the Carnero González report - which calls on the European Union to acquire a legal personality - this was removed by yesterday's debate. The speakers attacked with federalist zeal, thus demolishing all the precautionary comments that the rapporteur had made to prove that his reform was perfectly innocent.
Mr Napolitano spoke of establishing a supranational entity. Mr Duff mentioned the need for the Union to become a fully contracting party on the international stage. Jo Leinen said that granting the Union a legal personality was essentially the final piece of the jigsaw of all the federalist proposals. And lastly, the Commission declared that this was an 'essential' reform, and that it would support the proposal.
It is clear, therefore, that the aim of granting a legal personality to the European Union, as well as the Communities, is to create a competent new actor on the international stage, which will use all the opportunities provided by Article 24 of the TEU (particularly since its revision after the Nice Summit) to gradually remove from Member States the autonomy of their foreign policy. Europe would then have entered the era of the super-state, before the citizens have decided whether this is what they actually want.
We believe, on the contrary, as we explained in the minority opinion attached to the report, that the European Union must remain a unique organisation of major and responsible States - in other words, major and responsible national democracies - which are organised in a network. It will be the work of the Convention coming together over the coming months to find the combination that best encourages voluntary synergy, without abolishing the freedom of choice of the people.
I cannot vote in favour of Mr Carnero González' report for the following reason, among others:
I am in favour of intergovernmental cooperation, while the report is clearly supranational in character. The rapporteur's proposal that the EU be given legal personality is a threat to intergovernmental cooperation within the EU. Transforming the EU into a legal person would be one more step towards a European federation, and that is something I cannot support.
. The overwhelming message of this report is that the European Commission has neglected the fish processing sector. The sector is confronted with the impact of a whole host of EU legislation, from CFP management measures to hygiene and food safety, to the environment, and yet it is all too often ignored.
The waste water directive is a prime example where the concerns of the processing sector were overlooked. I am therefore pleased that the Committee endorsed my amendments which emphasised that the impact of legislation should be fully assessed, and specifically, that the Commission should provide support for the development for water recycling systems, such as the one recently established by a processor in my own area in the north-east of Scotland.
Greater attention needs to be paid to structural support. Processors have been hard hit by CFP management measures, from quota cuts to decommissioning, but received little or no assistance.
Structural support should be positive, not just reacting to management measures, but being proactive in supporting the sector, promoting new technologies and encouraging effective marketing.
That concludes voting time.
(The sitting was suspended at 13.38 p.m. and resumed at 3 p.m.)
The next item is the debate on topical and urgent subjects of major importance.
We shall begin with the joint debate on the following motions for resolution:
(B5-0146/2002) by Mrs Muscardini, on behalf of the Union for Europe of the Nations Group, on Colombia;
(B5-0149/2002) by Mr Salafranca Sánchez-Neyra, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Colombia;
(B5-0159/2002) by Mr Gasòliba i Böhm and others, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation in Colombia;
(B5-0160/2002) by Mr Lipietz and others, on behalf of the Group of the Greens/European Free Alliance, on the kidnapping of Ingrid Betancourt and the breaking off of the peace process in Colombia;
(B5-0167/2002) by Mr Medina Ortega and others, on behalf of the Group of the Party of European Socialists, on the breaking off of the peace process in Colombia;
(B5-0168/2002) by Mr Marset Campos and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Colombia.
Mr President, we are all bound to regret the breakdown of the peace process that President Pastrana pushed forwards with so much political courage at the beginning of his mandate.
I must confess, Mr President, that having taken part, together with other Members of this House, in a meeting in Los Pozos with 'Tirofijo' and the leadership of FARC, this decision comes as no surprise to me. On that occasion we begged for the release of the European Union citizens kidnapped by FARC and also, at the request of his wife and daughter, of a Colombian senator who was ill. Needless to say, we achieved nothing.
Today, Mr President, this Parliament must raise its voice once again to condemn all the murders, including the recent murder of senator Marta Catalina Daniels, all the violations of human rights in Colombia and to demand that FARC releases all the people it has kidnapped, including the Presidential candidate Ingrid Betancourt.
Our Parliament has always demonstrated its commitment to the way of peace and of dialogue to solve the conflict, but in the knowledge that dialogue must be sought by both parties and that a society cannot remain forever deaf, dumb and blind to violence.
Last Sunday, Colombian society demonstrated civil courage and democratic maturity. This is why, Mr President, today more than ever and on the eve of the forthcoming Presidential elections, the international community and this Parliament and the European Union in general must continue to show solidarity and their support for Colombia's legitimate government, for the entire spectrum of democratic forces and of civil society, with the demand, as always, that in order to overcome the serious problems affecting the country we must insist on the way of peace, harmony, reconciliation, justice and dialogue, and insist that the problems cannot be overcome by violence, because Colombian society is crying out for peace. To conclude, Mr President, I feel that this Parliament should stand side by side with Colombia in this crucial exercise of the Presidential elections.
Mr President, once again we are talking about Colombia, a dearly loved country on the American continent but regrettably, once again, we are doing so because of the negative issues affecting it.
If we study recent events in Colombia, we generally see a discouraging and tragic picture, in which the human rights situation leaves much to be desired. Nevertheless, we are optimists and must have faith and hope in the way of negotiation and of dialogue and in respect for tolerance, in order to achieve peace in Colombia once and for all.
Perhaps it would be appropriate on this occasion to mention an illustrious European, the German naturalist, Alexander von Humboldt, who, exactly 200 years ago, travelled to that part of the world and established the bases for cooperation between peoples and the defence of human rights.
Mr President, I can actually speak before Mrs Auroi, in order to give her time to arrive.
Various political groups tabled motions for resolutions and then we agreed on a joint motion for a resolution, that should now - I believe - have the support of most of the House. As previous speakers have said, the situation in Colombia is a painful issue for all of us, because we had great hopes for the successful conclusion of the peace process.
President Pastrana has dedicated his mandate almost entirely to these efforts, with a series of very generous concessions to the guerrilla organisations: he has opened negotiations, both with FARC and the ELN and yet has achieved little.
In specific terms, he has given FARC a territory the size of Switzerland, an entire enclave in which they can travel with absolute freedom, and lastly, when it still looked as though negotiations might break down, President Pastrana even extended the agreements or negotiations, in an attempt to conclude an agreement. During this extension phase, FARC launched a campaign of kidnappings and murders, which culminated in the murder of Senator Daniels and the kidnapping of a presidential candidate, Mrs Ingrid Betancourt. At the same time, FARC is continuing its extortion activities, claiming a supposed right to impose taxes on drug-trafficking organisations, which I believe has completely stripped it of any legitimacy, because an organisation that takes part in acts of gratuitous violence and which, furthermore, tries to make money out of drugs trafficking, ultimately loses any basis for legitimacy.
At the moment, therefore, we are rather disillusioned and feel a degree of despair, although this does not mean that we are going to give up on the possibility that an agreement can be reached.
In other words, the first aspect is to state that FARC has failed to meet its commitments and has all but abandoned the peace process; it has made it impossible for the government to negotiate, because you cannot negotiate with killers and kidnappers. On the other hand, it is necessary to try to restart the peace process and to leave the door open for negotiations.
We in the European Union have always supported this process of negotiation, including practical proposals, designed to alleviate some of the specific social problems. It has become clear that the definitive solution to the problem of Colombia does not simply involve an end to the violence, but that we must get to the root of the social and economic problems that are causing this. In order to reach that point, however, peace must first be achieved on the ground.
I do not know at the moment whether it is possible to add a little trust and calm to the situation, but I would say that the European Union has - where the problem of Colombia is concerned - the advantage of distance and, furthermore, the willingness it has always shown to help Colombia with its exports, for example, in a range of key sectors.
Our resolution aims, therefore, on the one hand, to illustrate the responsibility of those who have caused the breakdown of the peace process and, on the other, to leave the door to negotiation open and to call on the European institutions to patiently continue with this lengthy and complicated task, by providing the aid necessary to make this process easier and, of course, by not giving in to despair, and instead by trusting that, ultimately, there will be a return to reason and to the negotiating table.
I believe that the European institutions can work together in this aspect, and we hope that the Commission can indeed help to resolve this deadly and longstanding conflict.
Mr President, I shall begin by reading a very short extract from the document that we were given today in the delegation to Central America, and I say 'read it', because I do not want anyone to believe that I am giving it my own interpretation. The interventions I have heard so far strike me as somewhat lacking in balance.
I shall read the words of the non-governmental human rights organisation 'Human Rights Watch': 'The human rights situation clearly deteriorated in the course of last year. In the first ten months of the year, the office of the Public Advocate recorded 92 massacres, which they defined as the killing of three or more people at the same place and at the same time. Most were linked to paramilitary groups, followed by guerrillas. The national epidemic of kidnappings, half of which were committed by guerrillas, gave no signs of abating.?
The report also states that two million Colombians have been displaced and that this year, more people than ever before - 300 000 - have been displaced. It also states that human rights workers, trade unionists, journalists, government investigators and community leaders continue to be murdered because of their work.
Mr President, we will be voting on a resolution today. I prefer the resolution we voted for last year, which I felt was more balanced, because it noted and clearly condemned the ongoing fumigation of crops and the fact that alternative crops were not being promoted to prevent human disease and the constant attacks on biodiversity.
Last year's resolution also stated that the European Union should adopt a different, non-militaristic position, which supports the defence of human rights, dialogue and peace. We repeat this demand today and I agree with my fellow Members that this should be done. This resolution also condemned the fact that, since 60% of Colombians live on less than one dollar per day, it is very hard to achieve dialogue, agreements, or peace. This is why, Mr President, I felt that some balance needed to be added to the previous interventions, although I agree with what most of my fellow Members have to say. But it was necessary to mention other parties involved in the war in Colombia, who exert an enormous influence in the absence of peace.
Mr President, you will understand that, as a member of the Greens, it is particularly moving to be presenting this resolution as co-author, since Ingrid Bétancour is still currently being detained by members of the FARC, the violent paramilitary gang which has previously carried out assassinations of trade unionists or representatives of social movements from Colombian society. My fellow Members have reiterated how much the Colombian people need peace and tranquillity, rather than this type of action.
Today, we still do not have any news regarding Mrs Bétancour's situation which could put our minds at rest. The governments involved and the Commission must therefore try to obtain some information and assist in Mrs Bétancour's release. But apart from this, as other speakers have said, we must welcome the statement by President Pastrana, who stated that he wanted to step up his fight against this type of action and provide effective guarantees for the security of the civil society in Colombia.
It is perfectly clear that, if President Pastrana leaves the door to negotiations open, then these negotiations must relate to the respect of human rights and restoring order in Colombia so that genuine democracy can finally be established in this country.
The European Union must therefore provide greater support for cooperation efforts, which will improve the human rights situation, and it must ensure that the European aid achieves its objective, in other words to assist civil society in Colombia.
Mr President, it is difficult for any of us in this House to comprehend why one human being should kill another, and yet in Colombia members of guerrilla and paramilitary groups kill each other and thousands of civilians without qualms, and in some cases with relish.
This resulted in over 400 massacres in 1999. Sadly, for those 400 massacres committed by the government, paramilitary groups and guerrilla groups, not one person was brought to trial. The ordinary people of Colombia live and suffer in an environment of oppression caused not only by these paramilitary and guerrilla groups, but often at the hands of a government which is either unwilling or unable to protect them.
As a body that has consistently upheld fundamental human rights and social justice, we need to do what we can to contribute towards bringing peace to a country that has been living under the horrors of civil war for over four decades. In our individual Member States, and collectively as the European Union, we must exert whatever pressure we can to bring the government and FARC back to the negotiating table, under a real ceasefire agreement genuinely observed by all parties to the conflict.
We must also support those groups working for peace within Colombia, which have provided a safe haven for civilians but have recently been under attack from the AUC and FARC. Additionally we must persuade the United States to fund peace initiatives rather than simply giving more money to the Colombian Government for military and drug eradication purposes.
The people of Colombia are tired of the fighting. We, as a democratically elected forum, must use our moral authority to help the people of Colombia in their struggle to bring to an end the conflict in their country.
Mr President, Commissioner, ladies and gentlemen, the basic question is, are we going to stick to the peace process set up between the Colombian Government and the guerrillas or are we going to try and resolve the problem by some other means and, if we try to resolve it by some other means, exactly what means are we going to use?
The only way forward we can accept is the peace process which, apart from anything else, is combined with changes urgently needed to Colombian society if it is to avoid going down the same road as Argentina.
The decision by President Pastrana is a decision to condone violence. At the same time, apart from anything else, it legitimises action by the paramilitary groups which have murdered so many people in Colombia. Unfortunately, the European Union, together with the United States, is supporting President Pastrana, meaning that it is supporting violence. However, as you and I well know, ladies and gentlemen, violence begets violence, and more violence and yet more violence.
Mr President, ladies and gentlemen, the Commission shares Parliament's concern about the current situation in Columbia and also shares the view expressed in the resolution, that negotiations are the only feasible way of helping to resolve the long-standing conflict in Columbia. This position has been expressed in numerous statements. The direct role which the individual Member States have played in this respect also deserves recognition here.
The Commission also welcomes the proposed support for the office of the UN High Commissioner for Human Rights in Bogota. We have already helped here and we shall continue to offer our help in the future. The Commission is also supporting the work of the UN High Commissioner for Refugees in Colombia. The Commission is standing by its commitment to the peace process, hence Commissioner Patten and the Columbian foreign secretary recently signed an agreement on financing initial peace work. We intend to continue supporting Columbian civil society in its efforts to establish peace through regional development and peace programmes. The Commission is currently examining in which specific areas projects can be funded. At the same time, we are offering the victims of the conflict our direct support in the form of humanitarian aid, which is being distributed by ECHO and non-governmental organisations.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolution:
(B5-0132/2002) by Mr Watson and others, on behalf of the Group of the European, Liberal, Democrat and Reform Party, on the observer status of Taiwan in the WHO;
(B5-0138/2002) by Mrs Frassoni and others, on behalf of the Group of the Greens/European Free Alliance, on the observer status of Taiwan at the May 2002 annual meeting of the World Health Organisation in Geneva;
(B5-0147/2002) by Mr Collins, on behalf of the Union for Europe of the Nations Group, on the observer status of Taiwan in the WHO;
(B5-0150/2002) by Mrs Langenhagen and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the observer status of Taiwan at the May 2002 annual meeting of the World Health Organisation in Geneva.
Mr President, this debate is about Taiwan and the WHO, and all the political groups are agreed that we wish to give Taiwan the opportunity to participate as an observer at the Geneva Summit in a few weeks' time.
Taiwan is a country with a very ambitious public health programme, and its people are among those with the longest average life span in Asia. Infant mortality is low, and many of the diseases that a large number of countries in the world are still combating, such as cholera, chickenpox and malaria, have been eradicated.
A delegation from the Taiwanese health ministry visited us here in Strasbourg during the last part-session, and we had the opportunity then to hear a little about Taiwan's experience. Many valuable lessons have been learned in Taiwan, and there is a great willingness to be of help, both economically and in terms of sharing knowledge. We know that the WHO is in great need of financial aid.
I also want to say something about Taiwan as a political entity. My political group, the Group of the European Liberal, Democrat and Reform Party, supports democratic developments in Taiwan. We view what has been happening there with a very great deal of sympathy and support the Taiwanese people's right to decide their own future.
A few months ago, we invited President Chen Shui-bian here to award him the Liberal International Freedom Prize, but the French authorities would not give him a visa. We then tried to invite him to Belgium, and the Belgium authorities would not give him a visa either. Instead, they referred to an EU agreement not to invite the President of Taiwan, because to do so would threaten relations with China. Last week, we invited him to Sweden under a private arrangement, and he was not given a visa for my country either.
When I recently investigated what rules apply, I learned that there is no such agreement at EU level. It would be illuminating to be told what really applies.
I think it is disgusting to grovel in this way to the Chinese dictatorship. It should go without saying that a democratically elected leader should be given a visa when, for example, he receives an invitation from his Liberal colleagues.
Mr President, I concur with the previous speaker; 23 million people live in a democracy in Taiwan, an established democracy, and Taiwan is by no means a country which causes us continual headaches. Nonetheless, it is the topic of this urgent debate. These 23 million people and their democratic society are excluded from international organisations.
This is not a country which is first and foremost an aid beneficiary; it is a country which actively supports international organisations. Taiwan has been actively involved in the WHO. It would be a mistake if this country were unable to join the international community, which is why we could make a start by giving it observer status and letting it work with other international organisations in the future. Perhaps there is some sort of half-way status which Taiwan could be granted. My question to the Commission is, are you prepared to support Parliament here?
Mr President, Commissioner, ladies and gentlemen, the European Union is not just a political and economic success story; we have also achieved health standards which many other countries can only dream of. A good, healthy constitution is important to everyone here on earth, but it is only through access to information and medical care that public health can be improved. And there is much that can only be done jointly and in synergy. I am thinking, for example, of infectious diseases such as malaria, tuberculosis, AIDS and others. The World Health Organisation and its current complement of 199 members have nailed their colours to the mast and are committed to improving health throughout the world. Health is a valuable commodity which everyone has the right to enjoy, which is why I take the view that, in an area which affects everyone, no one who wants to help improve the welfare of people in their own and other countries should be excluded.
Taiwan has expressed a desire to help the WHO, both financially and technically, which is why I think there is not just good cause, it is imperative that Taiwan be granted observer status at the annual meeting of the World Health Assembly. I have first hand experience of the political problems and tensions affecting Taiwan and, as in most cases, it is not just one side which is to blame. But I am firmly convinced that we should not be led by political differences to stop a country joining international efforts in the health sector and I therefore call on the House to support this joint resolution.
Mr President, ladies and gentlemen, the Commission does, in principle, support Taiwanese efforts, and not just in the area under debate; it supports all its efforts to become involved in the work of international agencies and organisations, provided that there are sufficient economic or other relevant grounds for such involvement. However, its involvement must be compatible with the status of Taiwan and the EU one China policy.
We pushed for Taiwan's membership of the WTO and, together with the United States, we helped oil the wheels of its accession. We have also supported Taiwan's involvement in several international organisations, including the OECD, its involvement in the Kyoto agreement on simplified, harmonised customs procedures and its involvement in several international fisheries organisations.
We are well aware of what Taiwan has achieved in the health sector and its increasing commitment in international aid and health operations, which is why we are in favour of extending contacts between Taiwan and the World Health Organisation, provided that the rules of the WHO so allow. Unfortunately, however, it looks as if Taiwan does not meet the criteria set out in the WHO constitution for membership of the organisation, because only states can join.
There is some legal uncertainty as to whether the WHO rules would allow Taiwan observer status at the World Health Assembly. We and the Member States shall be considering the legal situation in order to formulate a suitable position in the run-up to and at the forthcoming World Health Assembly in May. We are also prepared, with the Member States, to re-examine the possibility of Taiwanese involvement in the work of the WHO in some other form, mainly through non-governmental channels, provided that any such involvement complies with the relevant WHO rules.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolution:
Zimbabwe
(B5-0139/2002) by Mrs Maes and others, on behalf of the Group of the Greens/European Free Alliance, on the situation in Zimbabwe;
(B5-0158/2202) by Mr van den Bos and Baroness Nicholson of Winterbourne, on behalf of the Group of the European, Liberal, Democrat and Reform Party, on the situation in Zimbabwe;
(B5-0166/2002) by Mrs Junker and others, on behalf of the Group of the Party of European Socialists, on Zimbabwe;
(B5-0169/2002) by Mrs Morgantini, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Zimbabwe;
(B5-0173/2002) by Mr van Orden and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the situation in Zimbabwe;
Moldova
(B5-0134/2002) by Mrs Thors and Baroness Nicholson of Winterbourne, on behalf of the Group of the European, Liberal, Democrat and Reform Party, on the human rights situation in Moldova;
(B5-0140/2002) by Mrs Schroedter and others, on behalf of the Group of the Greens/European Free Alliance, on the situation in Moldova;
(B5-0145/2002) by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on the human rights situation in Moldova;
(B5-0151/2002) by Mr Sacrédeus and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the rights of the parliamentary opposition in Moldova;
(B5-0165/2002) by Mr Wiersma and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the political situation in Moldova;
(B5-0170/2002) by Mr di Lello Finuoli, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Moldova;
Kyrgyzstan
(B5-0141/2002) by Mr Staes and others, on behalf of the Group of the Greens/European Free Alliance, and Mr Bowis and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the situation in Kyrgyzstan;
(B5-0156/2002) by Mr Di Pietro and Baroness Nicholson of Winterbourne, on behalf of the Group of the European, Liberal, Democrat and Reform Party, on the human rights situation in Kyrgyzstan;
(B5-0164/2002) by Mr Sakellariou and Mr Koukiadis, on behalf of the Group of the Party of European Socialists, on the situation in Kyrgyzstan;
The case of Mr Hamma Hammami in Tunisia
(B5-0133/2002) by Baroness Nicholson of Winterbourne, on behalf of the Group of the European, Liberal, Democrat and Reform Party, on Tunisia;
(B5-0142/2002) by Mr Cohn-Bendit and Mrs Flautre, on behalf of the Group of the Greens/European Free Alliance, on the case of Mr Hamma Hammami (Tunisia);
(B5-0152/2002) by Mr Oostlander and Mr Morillon, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Tunisia;
(B5-0161/2002) by Mr Pasqua, on behalf of the Union for Europe of the Nations Group, on the case of Mr Hamma Hammami (Tunisia);
(B5-0162/2002) by Mrs Napoletano and others, on behalf of the Group of the Party of European Socialists, on Tunisia;
(B5-0171/2002) by Mrs Boudjenah and Mrs Eriksson, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on human rights in Tunisia and the case of Mr Hamma Hammami.
Zimbabwe
Mr President, Commissioner, ladies and gentlemen, initial indications of the election result in Zimbabwe seem to point to a majority for President Mugabe. This was to be expected. No effort has been spared to achieve this result, although the majority was smaller than anticipated. Nevertheless, I see this as a moral victory for the opposition, which itself uses the term 'stolen elections'.
Following the stolen elections in Chad and the rigged elections in Zambia, this is the third round of elections which, with the best will in the world, cannot be considered free and fair according to international standards, no matter how moderate a view some other African countries, for reasons probably known only to themselves, still take. After all, the writing was on the wall: 4.5 million voters expected and 7.5 million ballots printed so as to be prepared for every eventuality; too few polling stations to enable everyone to vote properly; and the inevitable confusion about who had to vote where, since different elections needed to be held for different levels on the same day but at different locations.
These are only the technicalities which typify Mr Mugabe's craftiness. More important was the terror which preceded this, the obstructions put in place by the ruling elite in order to prevent the opposition from meeting, the monopoly of the state channels, the prevention of journalists from doing their job, the obstacles placed in the way of observers, the incidents of torture and the abductions, including even the abduction of important union leaders. The list goes on.
Even the ploy involving the distribution of corn, far away from the polling stations, was predicted by the opposition. The performance about re-opening the polling stations was the icing on the cake, and yet we need to ask ourselves: what now?
The elections were not conducted freely and fairly, but do we need to condemn them altogether? The elections in Zambia and Chad were not free and fair either. However, we do need to maintain the sanctions. I am not in favour of extending these, but they do need to be applied and monitored. I do call for negotiations between the members of the majority and the opposition, for the country is anxious about a civil war.
Finally, I hope that a government of national unity, involving the opposition, will be set up.
The generation of independence fighters have belied their own nature. The elections in Zimbabwe were an incredible farce, even by African standards. Mr Mugabe made every effort to stay in power, using extremely brutal means. Nothing was too extreme for the purpose of eliminating his opponents: violence, intimidation, murder, large-scale arrests and accusations of high treason. Election laws were changed at the last minute. There were selectively too few ballot stations, identity cards were seized, the media was not allowed to do its job and the observation of the elections was a joke. Politically blind South African observers made absolute fools of themselves by declaring that the elections had been conducted fairly and freely.
Mugabe wants - by hook or by crook - to pursue his ill-fated policy which has led Zimbabwe to the brink of starvation, where 80% of the population live beneath the poverty line and 60% are unemployed. Tougher sanctions must be used in order even further to isolate Mugabe internationally. We should not punish the population for the wrong-doings of its leader. What is the scope for tougher sanctions, according to the Commissioner? What will the Commission propose to the European Council in Barcelona?
Unfortunately, democracy in Africa often leaves a great deal to be desired. African solidarity with the dictator Mugabe is sadly a very bad omen. This is why we must focus our political efforts not only on Zimbabwe, but also on the other countries in that region. South Africa receives a great deal of aid from Europe but is unconcerned about the justified criticism levelled at its neighbour. I pity Africa, I pity the population that has to suffer so much at the hands of incompetent, power-crazed and corrupt leaders. When will we finally have a generation of democratic leaders in Africa?
Mr President, Commissioner, ladies and gentlemen, it would certainly appear that Mugabe has won the elections. I can still remember electoral victories claimed by presidents who were very soon overtaken, and were very soon presidents no more. I do not wish to draw any direct parallels, but it seems to me that he should not be too quick to celebrate his victory over his opponents. Especially as the elections were held under the worst possible conditions, with intimidation, police action against members and supporters of the opposition and so on.
What saddens me is not just the situation in Zimbabwe itself, but the fact that numerous African Heads of State and Government and President Mugabe are indirectly providing a shield, even as they acknowledge his election victory. Perhaps this hides the fear of more neo-colonialism on the part of Europe or the United States of America and other countries. That certain parties may be entertaining such thoughts is, of course, no concern of ours. It may be the case, but it is not the policy of the European Union. What concerns us is the people who are starving there, who are suffering repression there. A few days ago, I was on a jury which awarded a prize to the Nobel prize-winner Amartya Sen. This man has stated time and again that democracy and development go hand in glove and cannot be separated. Which is why I think that the European Union should do everything it can to create democracy and the conditions for economic development here too.
We, by which I mean everyone from the European Union due to attend the session of the ACP/EU joint parliamentary assembly in Cape Town, shall no doubt be addressing these concerns. Most importantly, we must call on South Africa to do proper justice to its hugely important role in southern Africa. Unfortunately, we shall also have to step up sanctions, despite the economic difficulties. But, and I say it again, if his African neighbours were to work with the European Union in taking against this dictatorship, success would come quickly and we could really help the people in this sorely afflicted country.
Mr President, between 2000 and 2001, this Parliament tabled and adopted more than six motions for resolutions on Zimbabwe and today, after last weekend's elections, we are continuing to call for the rule of law and democracy to be re-established, for the process of land reform, which remains an unsettled issue, to be started and for the continuing land occupations to cease.
It was clear that, out of 15 000 independent observers, only some were given accreditation, that restrictions were imposed on the representative of the European Union and on the opposition and the European Union, therefore, considers that fraud clearly took place. And as is so often the case, Mr President, it is the people that are suffering as a result of this situation, with more than 550 000 malnourished and more than 80% living below the poverty line, with the health and education systems collapsing and with more than 2 000 people dying every week of AIDS.
This situation will only get worse unless we continue to put pressure on the Zimbabwean Government and sanctions are imposed and the only way we can contribute to democratic change is by helping the people, whilst at the same time exerting pressure on the government.
Mr President, in this seriously flawed presidential election, we have good grounds for believing that Mugabe in reality lost the vote, but merely contrived to win the count. He will now be able to have his foot on the neck of the Zimbabwean people for another six years. It represents a new low for democracy in Zimbabwe and a disaster not just for Zimbabwe, but for the whole of Southern Africa. Mugabe personifies all the most negative strains in African development: corrupt and authoritarian power with state leaders lining their pockets at the expense of the people, racial division, the exploitation of envy, political violence and economic backwardness.
Zimbabwe is a beautiful and once prosperous country with the potential to be the bread basket for the region. Instead, the economy is in chaos, with rampant inflation and unemployment and half a million of its people living on the edge of starvation, sustained only by world food aid. Mugabe's re-election will seriously exacerbate all of these problems.
I have to say that Mugabe realised that his game might be up some two years ago, ZANU-PF came close to losing the general election; and that is why for the past two years - not just the past two weeks - he has been trying to fix the political system in his favour by a systematic campaign of terror and intimidation against anyone who opposed him. This Parliament should pay tribute to Morgan Tsvangirai, the MDC activists and all those who have had the courage to stand up to Mugabe for all this time.
I have to say it is a pity that the international community took so long to wake up to the situation in Zimbabwe and that the European Union waited until the eleventh hour before imposing targeted sanctions. At least we in this Parliament can hold our heads up. We have been active throughout the last two years.
The attitude of African countries has been particularly disappointing. We always felt that South Africa, in particular, held the key to restoring genuine democracy and the rule of law in Zimbabwe. However, South Africa's leaders were found wanting. They could not find it in their consciences to condemn what they perhaps saw as one of their liberation brothers. What a pity for the people of Zimbabwe - all the people of Zimbabwe.
At least the Southern African Development Community election observer mission has felt able to recognise in its announcement yesterday that: 'the electoral process could not be said to adequately comply with the norms and standards for elections in the SADC region'. What they mean, I think, Mr President, is that the election was clearly rigged. Certainly, that is the opinion of the few other international observers that remained. How else do we explain, for instance, the bizarre declaration that turnout in the city areas loyal to Tsvangirai was low, while in the ZANU-PF rural strongholds, it was remarkably high? How else do we explain the missing ballot boxes which suddenly turn up stuffed up with Mugabe votes?
The international community must maintain its resolve. It must not recognise the legitimacy of this election result. There must be an intensification of the hunt for looted assets held overseas by Mugabe and his cronies. There should be an extension of the EU blacklist, and we need to take further tough measures. South Africa must begin to show leadership and demonstrate that it is committed to democratic principles in the region. Our aim must be to help restore democracy, human rights and the rule of law to Zimbabwe and assist in the process of economic progress there. Our tough resolution today is a contribution to this, and I hope the Council and the Commission will listen to us.
Mr President, the elections in Zimbabwe are a democratic joke. The opposition's election workers have been threatened, persecuted, imprisoned and killed. Freedom of expression is non-existent. Many Zimbabweans queued for hours and were still not allowed to vote. Mr Mugabe has broken promise after promise and driven his country into the ground. Under his leadership, Zimbabwe, a country with fantastic potential, has headed straight for the abyss.
It is worrying that so many African leaders have tried to explain away what has been happening in Zimbabwe and maintained that the elections were fair. I assume that the Foreign Ministers and the Commission will discuss Zimbabwe in Barcelona and decide upon suitable, wider sanctions and a strategy to involve the whole region. A lot of pressure must be exerted upon South Africa. In no way can we recognise these elections as fair.
We waited far too long before taking action against Zimbabwe. We hoped and believed. Our former colleague, Mr Schori, had to be thrown out of the country before the sanctions were introduced. We must not betray those who are fighting for democracy in Zimbabwe.
Mr President, as was to be expected, on 1 April, Zimbabwe's current president, Robert Mugabe, will be sworn in as Head of State for another six years. In my country, the Netherlands, 1 April is often associated with jokes. If only that applied to the people of Zimbabwe.
In actual fact, the extension of Mugabe's term of office is a bitter reality. It is based on the official result of last weekend's extended presidential elections, which was published yesterday. The run-up to, as well as the course of, these elections is captured neatly in Zimbabwe as 'flee and fear elections'.
In short, these Zimbabwean presidential elections were neither free nor fair. The mere fact that many ballot stations are used as torture centres at night, where Mugabe's uninhibited militia torture and humiliate political opponents, speaks volumes. This abhorrent fact marks out the sinister context of Mugabe's ruthless campaign to stay in power.
It is completely understandable why Mugabe's main rival, opposition leader Morgan Tsvangirai, has rejected the election result as nothing but voter deception. In this extremely difficult situation, what Tsvangirai's party, the Movement for Democratic Change, needs most of all is level-headedness and wisdom. He is reportedly looking for legal means to fight and revoke the official election result. Tsvangirai and his men are certainly not seeking confrontation, according to their own sources. Given the desolate political and socio-economic situation to which Mugabe's thirst for power has led Zimbabwe, this attitude on the part of the Zimbabwean opposition deserves the support of the Council and the Commission. For an escalation into civil war will suck the country deeper into the quagmire.
Meanwhile, I would urge the Council and the Commission to join forces with the US administration in order to give Mugabe's regime an even stronger international warning. At the same time, we must consider how we can continue to bolster the constructive forces in Zimbabwe. Those Western reactions to Mugabe's disputable re-election which I have noted to date elicit this expectation. This is so unlike some African opinions which claim the elections to be 'free and fair on the whole'. If this is truly the regional, political benchmark, then southern Africa is directly on course for instability. Consequently, a European appeal to the South African authorities, in particular, is just as much called for.
Mr President, ladies and gentlemen, obstruction by the government notwithstanding, the European Union was able to follow the elections in Zimbabwe very closely and I should like to start by expressing my immense admiration of numerous people in Zimbabwe for their civil courage and for standing by their democratic convictions under such difficult circumstances.
The European Union has been observing events in Zimbabwe with growing concern. Misgivings about the electoral process which the European Union voiced when Article 96 still applied have proven to be wholly justified. I expect the Heads of Government will discuss this issue in Barcelona and that the European Union will be quick to make a statement on this.
Most of the election observers have come to the conclusion that the elections did not reflect the will of people of Zimbabwe and list a whole range of shortcomings in the election process. However, we can emphasise that, however disappointing the outcome of these elections, the main point is that the international community has turned its attention to Zimbabwe and is doing everything it can to contain the crisis there.
A broad show of force would have serious, mainly regional repercussions. In the short term, South Africa would face a refugee crisis and, in the long term, any such crisis might jeopardise regional prospects for economic growth and sustainable development, all against a backdrop of a serious food shortage.
The Commission, together with other partners, will be giving humanitarian requirements a high priority. It is also extremely important for us to work with the SADC governments and the ACP countries in order to find a common basis for overcoming the crisis in Zimbabwe. The European Union is planning to send a high-level troika in the near future, to discuss our misgivings about Zimbabwe with our SADC partners on the basis of our common commitment to the rule of law and democracy. I trust that the European Parliament will be able to play an important role here.
(Applause)
Mr President, as a neighbouring state, Moldavia is a sort of foster child to us. We have long hoped that, even with a Communist regime, this country would stick to economic development and the road towards the European Union. That hope has now been dashed and the Communist government knew that it was playing with fire when it introduced the Russian language and made it compulsory to teach a Stalinist slant on history. Language and culture have already sparked one military conflict in this country, which was only quelled within a few days thanks to a broad social compromise, with stability being established in the country through long-term action by the OSCE. The government has now destroyed all that, and in one of the poorest countries in Europe. I think it is wrong that the government is now trying to keep dragging out excuses. We have seen this over the last few days, with the government maintaining that others are responsible for the political crisis. It is responsible because it has tried to revoke this compromise, in one of the poorest countries in Europe. If this country now falls into political crisis, just when it is on the verge of becoming a neighbouring country, it will also affect us, which is why I think the government urgently needs to give in, reverse these decisions and do something about creating economic and political stability in this country.
Mr President, firstly I should like to apologise for not participating in the debate earlier on account of some sad events with my stagiaire. I am satisfied that we are finally taking the initiative and discussing Moldova. The Liberal Group tried to do this back in January.
Everything that Mrs Schröder said is true. We have before us a very difficult situation which could lead to developments similar to those in Belarus. We must be clear-sighted and see that it is Vladimir Voranin who has stopped economic reforms. These events have led to a suspension of funding from the international institutions.
We know the means used to turn Moldova eastwards and to create problems with Romania. For instance the Moldovan Government refused to allow the people to set up an Orthodox community attached to the Romanian Orthodox Church. This has been condemned as contrary to the European Convention on Human Rights. Transdniestria does not need mentioning further; we know about it and the present attitude of the government is not helping to solve the problem there.
The Christian Democrat party has been mentioned. What has been said over the last few days in the Russian Duma, which has accused Romania of interference, is worrying. What has been said in the Russian Duma is not accurate. We now have a situation where a Romanian diplomat has been declared persona non grata. This is creating a good deal of tension.
Parliament and the Commission need to focus much more on Moldova for the reasons mentioned by Mrs Schröder. We must avoid being confronted with a new Belarus. We need intelligent sanctions, intelligent measures, because it is such a poor country. Those of you who have been to that country know that the children in Moldova are the worst off in Europe.
Mr President, I agree with the two previous speakers, Mrs Schroedter and Mrs Thors. It is time that the European Parliament took an active interest in Europe's poorest country.
The people of Moldavia have, for a long time, suffered not only poverty but also exploitation. For example, tens of thousands of women have suffered degradation within the so-called sex industry in Western Europe.
I am personally acquainted with Iurie Rosca, Party Chairman of the Christian Democratic Party, the largest opposition party in Moldavia, as well as with the deputy chairman, Vlad Cubreacov. In common with the party's general secretary, Stefan Secareanu, who is mentioned in our resolution today, they are exposed to attacks whereby the Communist government headed by President Veronin is attempting to revoke their political immunity.
I wish to protest against the fact that, not long ago, the Justice Minister, who is also from the dominant Communist Party in Moldavia, suspended the political and financial activities of the Christian Democrats, who at present are in practice the only real opposition party in the country. Those who are standing up for a multiparty system and for democracy in Moldavia deserve our esteem and encouragement.
The Christian Democrats have taken fundamental issues as their basic themes, including language, culture, schooling and the country's Western democratic leanings, something which has aroused the anger of the Communists.
I also wish to protest against the fact that the Bessarabian Orthodox Church in Moldavia is not allowed to operate freely. Moldavia is a poor country in material terms. We do not want it also to become poor in terms of democracy. We have a big responsibility for Moldavia.
When, after the elections a year ago, a Communist government took up office in Moldavia, it was, of course, only a matter of time before that country was the subject of discussion in this Parliament, and that day has now come. I would have preferred us to use our direct contacts with the parliament in order to raise a few issues which would possibly be the topics of debate at a later date, but I understand that some groups want to discuss this today. It seems like a good idea to me. It is important for the European Union to devote more attention to what is already considered Europe's poorest country. A country riddled with problems, not only political problems, but also major social problems including those involving poverty, health care and the care of seriously disadvantaged children. Precisely in a situation of this kind, it is, of course, very frustrating that it is the government that should be encouraging these contradictions in a country that is, in fact, disoriented, that is unable to choose between the East and the West, a country that is rather divided.
What struck me was that the recent protests were not only against the government but also mainly in favour of Europe, and this shows how the contradictions are evolving in that country. In my view, the government has made a huge mistake by presenting controversial proposals which, precisely in the areas of language and the teaching of history, have caused a great stir. Fortunately, the government has since realised that things are not that simple and has retracted a number of these measures, partly under pressure from the loud protest from outside Moldavia.
Today, too, we must stress that the government should realise that it should stop interfering with, and sabotaging, the opposition. A warning has been issued about lifting the immunity of certain politicians. This is not acceptable, in my view. The opposition must be left alone, reflecting the dignified manner in which the opposition protested against the government measures. What should be avoided at all costs in that country is a situation in which one group tries to force the other in a certain direction, either the direction of Russia or that of Europe. This is something on which the people themselves must be able to decide in their own time and in a democratic climate.
I already mentioned that this debate is also an opportunity to say that the European Union should do more. I have understood that the Commission is looking into the possibility of granting more direct aid to the people in the country itself. By aid, I mean health care, social development and such like. In my view, we can, above all, ask the government and all the people in Moldavia to create a situation in that country in which the international community can operate more effectively, for we are often very hampered in what we want to do there.
Finally, it is important in my opinion to urge the countries in that region to contribute to Moldova's stability and to help find a solution to the problem involving Transdniestria, for that is also a heavy burden resting on Moldova. It is an issue on which Romania and Russia should exercise restraint, in my view, but to which the European Union in particular, together with the OSCE, should look to find a solution.
Mr President, Moldavia is a wretchedly poor country, it is true; but culturally it is a rich, beautiful country to the east of central Europe, linking the crisis-stricken region of the Balkans with the crisis-stricken region on the Black Sea and in the Caucasus. That alone shows just how important this tiny country is for us in the European Union, quite apart from the fact, as Mrs Schroedter rightly pointed out, that it will border on the European Union once Romania accedes and, hopefully, will itself one day become part of the European Union. Nor should we forget why Moldavia went down the terrible road which it has had to endure over the last few decades.
Moldavia was the victim of the Hitler/Stalin pact and, for decades afterwards, it was plundered as a European outpost of the Soviet Union. With such a history, Moldavia does not have the strength to get back on its own feet and, as one speaker rightly said, what we have here is a very dangerous crisis waiting to happen. On one side, Russia is directly involved via Transdniestria or the so-called Dniester Republic which, from Russia's point of view, is a sort of advance guard of nationalistic and militaristic circles in Europe while, on the other side, it has cultural and historic links with Romania, and it will become a dangerous bone of contention between an EU candidate country on one side and the European Union's most powerful neighbour on the other, unless we do everything we can to stabilise this country, by which I mean we must stand up for human rights, for the rights of our Christian democrat and other counterparts in the Moldavian Parliament who are under attack, we must stand up against neo-colonialist efforts to bring this country under control through language and by rewriting history and we must stand up for democracy and the rule of law. I also think, Commissioner, that we should be more active than we have been in the past in helping with institution building, with establishing democratic institutions in this country. It is in our interest to exert a stabilising influence here.
Mr President, ladies and gentlemen, the Commission is seriously concerned about political and economic developments in the Republic of Moldavia, as my colleague Mr Patten made clear at his meeting with the Moldavian foreign secretary, Mr Dudeu, last month. We therefore welcome this resolution by the European Union.
Moldavia is the poorest country in Europe and is still no closer to resolving its conflict with the rebel region of Transdnistria. The Moldavian Government has refused to meet representatives of Transdnistria since last summer and a bitter fight is waging over border controls in which Ukraine has also been caught up. An uneasy air of confrontation has recently arisen between the Communist Government of the Republic of Moldavia and the Romanian-speaking nationalists. The reform process is suffering from constant setbacks and the IMF has refused to grant any more loans. In the meantime, there are also worrying indications that the government is looking to Russia to resolve its problems.
The main reasons for the country's poverty are of a political nature. The failure to resolve the Transdnistrian conflict is having a particularly serious impact. The European Union is currently examining how it can support OSCE efforts to improve the situation. We have set up a relatively generous aid programme. A provisional sum of around EUR 40 million has been set aside to support this country over the next two years with technical assistance, food aid and special macro-economic financial aid. However, we need a guarantee that Moldavia will also make an effort to put its finances on a more viable basis.
It is true that ECHO has pulled out of Moldavia because ECHO's job is to provide emergency aid, not resolve structural problems. But even if ECHO's work can be continued using other instruments, such as TACIS, we must not forget that aid alone will not resolve political problems.
In any event, the Commission is willing and able to see what measures can be taken with the means available to help resolve the Transdnistrian conflict.
Kyrgyzstan is not yet a democracy. There is no division of powers, and no independent judiciary power. Human rights, freedom of the press, freedom of expression, etc. are continuously violated. There is an enormous abuse of power by the government, and people are thrown into prison at random under false accusations to eliminate political opponents. There is repression against independent journalists, and the press is the government's monopoly. What can we then expect as democrats?
Despite this, there are people who, with great courage, try to uphold democracy in their country, despite major personal risks, as Mr Beknazarov found out. Democratically elected people, journalists and citizens who uphold the rule of law are oppressed and even subjected to torture. But they should know that the European Union is on their side on this. We must apply pressure on the government. We have, in the framework of the partnership and the cooperation agreement, the chance to pressurise the government into engaging in dialogue with the opposition, ending the torture and ensuring that the country is on track to becoming one in which the rule of law applies.
Mr President, too often we have to come to this Chamber on a Thursday afternoon to make speeches we would rather not have to make. That is certainly true today.
I have been to Kyrgyzstan several times in recent years, as it emerged from those dark days of the Soviet empire and set the pace for the region in terms of political, economic and health reforms. I paid tribute then, as I have done since, to those periods of progress. But in the last couple of years we have become worried about progress in that country. President Akayev, who came from a background of the Academy of Sciences, was elected in a free vote in 1991 and re-elected in 1995, has subsequently become more of an oppressive president than a democratic one. Both parliamentary and presidential elections in 2000 sadly highlighted the flawed nature of the electoral process.
We were concerned about candidates being banned on technicalities not least because of their knowledge of the Kyrgyz language; about the press being suppressed and repressed; about community groups being prevented from playing their part in the process. Symbolic of all this has been the arrest of Azimbek Beknazarov, chairman of the parliamentary committee on judicial and legal reforms. He was arrested in January and brought to trial in February. The trial was then postponed until this month.
This is a country with many problems within its borders, including a lack of natural resources, racial tensions and incursions from abroad. Eighty-eight per cent of its population lives on an income of under USD 4 a day. It does not need the opprobrium that will come from world opinion if it makes a mess of its democratic processes, its independent judiciary and its freedom of speech.
That is why we move this motion today, asking them to listen. We will be watching for results.
Mr President, Commissioner, ladies and gentlemen, what we are discussing today is violation of human rights in Kyrgyzstan, a country supported by us through the central Asian delegation to which I belong. Time is short, so I shall address what seem to me to be two particularly important points. First, when I visited the region, I saw clearly for myself that the people were raring to go and move towards our values. Unlike all the countries which have since joined and will soon join the EU, the countries of central Asia are basically making their own way towards democracy, without the huge amounts in aid being received by other countries. The only aid is TACIS. The European Union is providing Kyrgyzstan with financial and technical assistance in setting up ministries in the agricultural and social sectors. If you just stop to consider the different mentality, the cultural differences, religious differences and their completely different historical development, then you will begin to understand the huge difference between our and the central Asian understanding of democracy. What I mean to say here is that we must be careful not to be too harsh on other countries in our demands for democracy and human rights.
Secondly, as partners and friends of central Asia, it is our duty to point out serious scandals in due and proper form, especially as Kyrgyzstan is in receipt of a certain amount of aid from us under the TACIS programme. This European Parliament resolution takes account of the dilemma to which I referred. As I said, on the one hand, a recognition of what are surely difficult circumstances and, on the other, the difficulty in establishing a working democracy which guarantees the involvement of all sections and groups of the population. I should like to make a point of acknowledging what has been achieved so far. However, when it comes to human rights, as Mr Bowis very impressively pointed out, there appears to be more retrogression than progression and I must express my very serious concern here. Human rights and human dignity are the basis of a modern society and a stable democracy.
Mr President, ladies and gentlemen, the Commission services are monitoring the human rights situation in Kyrgyzstan daily, including the cases of Felix Kulov and Topchubek Turgunaliev and now the more recent case of Beknazarov and his associates.
Of course, the Commission does not want to interfere in the legal affairs of a sovereign state, but the overkill on the part of the Kyrgyz authorities in the Beknazarov case is particularly worrying. It includes isolation and possibly maltreatment of Mr Beknazarov on grounds which appear to boil down to professional misjudgment on his part or perhaps to professional misconduct seven years ago.
In addition, the proceedings against Mr Beknazarov have unleashed general disapproval among the people and could seriously undermine the credibility of the government and, in the end, the stability of the country. The Commission is also alarmed by the fact that the Beknazarov case appears to be just one in an increasingly long line of judicial proceedings against the government's political opponents.
The Commission agrees with Parliament that Kyrgyzstan has put its good reputation on the line over the last two years. The Commission has never failed, nor will it fail this time to stress just how much importance it attaches to Article 2 of the Partnership and Cooperation Agreement requiring contracting parties to promise to respect democracy, the principles of international law and human rights.
Mr President, Commissioner, Tunisia is a country in which there are major infringements of human rights. Sometimes the infringements appear to pass unnoticed. The opposition is persecuted, there are at least a thousand political prisoners in jail, freedom of expression is minimal and freedom of assembly is restricted. Journalists and workers for democracy are harassed, and lawyers are not permitted to work.
A number of Tunisian human rights campaigners have been nominated for the Sacharov Prize, and we have criticised Tunisia on several occasions in this House. Now, there is cause to do so again.
The Group of the European Liberal, Democrat and Reform Party is very concerned about the proceedings against Hamma Hammami and his colleagues in the banned Communist Party. Their trial is a farce, and the way it is being conducted completely unacceptable. There have been protests from all around the world. Even in my own country, where Tunisia is rarely mentioned, there have been a number of indignant press articles in the last few days about the way in which the members of the Tunisian Communist Party are being treated.
Mr Hammami, Mr Madouri and Mr Taamallah decided of their own accord to come forward and stand trial. Subsequent developments have been alarming and very far from being in accordance with the principles of a constitutional state. The three have been maltreated, they are not allowed to see their lawyers, and the trial itself is one big legal farce.
We are agreed that they are prisoners of conscience who must be treated decently and in a manner appropriate to a constitutional state. The trial is to begin again on 30 March and, until then, they should be set free. Because they themselves have given themselves up, that is only right. We must send a message to Tunisia to the effect that we are keeping an eye on the country and watching the trial, which we shall be following extremely closely.
The EU must address the issues of Tunisia and of human rights in the Association Agreements and in the context of cooperation. We have been silent for too long about these issues. We make tough demands on ourselves and on the candidate countries, but almost no such demands upon Tunisia.
That must not continue. Human rights issues must be highlighted in our continued contacts with Tunisia. We must stop grovelling to Ben Ali. Above all, attention must be given to this case.
Mr President, Tunisia made a commitment to respect human rights and it is a key element of the EU-Tunisia Association Agreement. We now believe, however, that these undertakings, which were reiterated at the Association Council session of 29 January, have been flouted by the way in which Hamma Hammami and his co-defendants are being treated by the Tunisian Government.
The defendants, who voluntarily came out of hiding, a state in which they were forced to live following their infamous trials in 1997 and 1998, were again convicted on 2 February before the Court of First Instance and their sentence was confirmed in a farcical judicial hearing which, unfortunately, confirms the serious defects in the rule of law that has been in force in Tunisia for several years.
Two hundred lawyers gathered in support of the defence. They were set upon by the police and the prisoners were violently assaulted. Hamma Hammami began a hunger strike on 26 February to protest against the conditions in which he is being detained. He was moved to the area in Tunis prison that is reserved for those sentenced to death, despite the fact that he is a political prisoner. This situation is in breach of the Treaties, particularly Article 2 of the Association Agreement with the European Union on the respect of human rights.
It is now crucial that, a few weeks before the start of the Conference on Foreign Affairs (Barcelona V), which is being held in Valencia on 22 and 23 April, we, as Members of the European Parliament, call upon the Tunisian authorities to release Hamma Hammami and his co-defendants. This is a first step which is essential for the respect of the rule of law in Tunisia.
We also call on the Commission to demand that the Tunis authorities comply with international law and to instruct its parliamentary delegation to raise this subject more firmly with the Tunisian Government.
In 1999, Mr Hamma Hammami and three other leaders of the Tunisian Communist Party were convicted in absentia for dissident activity. Last month, after the defendants surrendered to the authorities, those sentences were confirmed in less than one minute without a presentation of evidence by the prosecution or defence or an examination of the witnesses.
There are also accusations of widespread abuses by the government against other dissident groups. Democracy and the rule of law are attributes enjoyed until recently by few countries even in Europe. They take time to evolve and can appear fragile in the face of threats.
In states such as Tunisia, it may seem an achievement merely to resist the kind of radical socialism or Islamicism that has blighted the lives of so many in the Arab world in recent decades. We ourselves have to be careful, when we urge greater pluralism and respect for democratic norms around the world, that we do not undermine governments which, however imperfect, are moving in that direction.
I believe, however, that the EU has an important role to play in helping to provide an example for countries which want to move away from a spiral of poverty, extremism and repression. Nor can we entirely isolate ourselves from the problems experienced by neighbouring countries such as Tunisia. By encouraging economic and political reform together with foreign direct investment, and with respect for good government, democracy and human rights, we help others and we also help ourselves, by reducing not only the resentment often felt against the West in the Arab world, but also the migratory pressures that are generating serious problems in our own societies and which themselves require urgent solutions.
For that reason, it is right for the French Government to highlight the importance of giving aid to the Maghreb countries, many of whose citizens are settled in London, which I represent, as migrants or refugees. It is also right to begin to open EU markets, including our agricultural markets, to poorer countries that wish to trade with us, in ways that benefit them more directly and prevent future migratory pressures by the long-term stabilisation of their own economies.
Mr President, ladies and gentlemen, convicted in absentia in 1999 to nine years and three months in prison for membership of an illegal association, incitement to civil disobedience, distribution of pamphlets inciting violence and dishonestly spreading false information liable to disrupt public order, Hamma Hammami came out of hiding in order to challenge this judgment on 2 February 2002.
At the end of an eventful trial punctuated with incidents, the Court of First Instance in Tunis confirmed the original verdict and ordered the accused Hamma Hammami to be imprisoned. The appeal trial began on Saturday 9 March before a number of foreign observers, including journalists, Western diplomats posted to Tunis, barristers from France, Switzerland and Belgium, as well as delegates from human rights organisations. A dozen lawyers appealed, one after the other, to the bar to request to be given time to read through the dossier that they had been unable to access and to deplore the fact that they had been prevented from visiting their client as under normal circumstances. After some deliberation, the Court of Appeal postponed the trial until 30 March and refused the request to release the accused men. These are the facts.
The European Union has expressed to the Tunisian authorities its concern regarding the human rights violations, but has merely hinted at the fact that these violations may compromise its Association Agreement with Tunisia, which was the first bilateral pact between the European Union and a Mediterranean country and which was signed three years ago.
Last January, Mr Romano Prodi, the President of the European Commission, met with the Tunisian authorities in Tunis whilst on an official visit to North Africa. In a speech that he gave on that occasion, Mr Prodi stated that the negotiations related to trade and cooperation. Instead of taking this opportunity, whilst speaking publicly, to raise the issue of human rights, Mr Prodi welcomed the economic reforms undertaken in Tunisia. He stressed that the European Union respects the political sovereignty of Tunisia and does not wish to interfere in Tunisia's internal affairs.
However, at a meeting held in June in Tunis with President Ben Ali and the Prime Minister, Mohammed Ganouch, the European Commissioner, Mr Chris Patten, paid more attention to the issue of human rights.
On 14 December 2000, the European Parliament adopted a resolution engaging the European institutions to use all the means provided for by the EU-Tunisia Association Agreement to secure respect for democratic freedoms and human rights and, whereas the EU-Tunisia Association Agreement lays down the promotion of human rights as a key element, it regrets the fact that this frank and open dialogue had not sufficed to encourage the Tunisian authorities to advance along the path of democracy and human rights.
Mr President, I ask you to ensure that this resolution be forwarded to the Council and to the Commission and to the Tunisian Government and parliament for its information, and that we stress that we will follow events closely in the run-up to 30 March.
Mr President, once again, the House is due to vote on human rights violations in Tunisia and today we are dealing with the conviction of three activists from the Communist Workers' Party of Tunisia. After four years of living in hiding, the three activists decided to appear freely before the court in order to challenge their sentence in a court of law.
The trial of 2 February, as other Members have said, was a sham. The defendants were seized from their seats, taken away by the police during the court proceedings, and swiftly condemned to harsh prison sentences - Hamma Hammami was sentenced to nine years and three months. These men were not given the chance to defend themselves and were not given access to their lawyers. All this happened before a number of Tunisian and foreign observers and protesters. They are being detained in a civilian prison in disgraceful conditions. This trial is a real parody of justice. In response to this situation, the Tunisian Lawyers Council declared a strike. Hamma Hammami and Abdel Jabarmadouri decided to go on hunger strike in protest at their conditions of detention and to demand that their lawyers be given the right of visit.
These events are part of a continuing campaign of intimidation and repression, which targets political opponents, human rights protesters, journalists, trade unionists, students, lawyers and magistrates. We note that the EU-Tunisia Association Agreement, stipulating that relations between the two parties are based on the respect of democratic principles and human rights, has once again been flouted.
We ask for an exceptional meeting of the EU-Tunisia Association Council to be organised as soon as possible to tackle the issue of human rights. Parliament must demand the release of Hamma Hammami and his co-defendants, and that Article 2 of the Agreement be respected. The Council and the Commission must use all the means provided for by the agreement in order to secure respect for democratic freedoms and human rights in Tunisia.
Mr President, Commissioner, ladies and gentlemen, large numbers of Europeans from my country like to holiday in Tunisia, where they find beautiful beaches, a beautiful landscape and a different culture and where, thanks to the security precautions taken in Tunisia, they feel safe. Nonetheless, we cannot overlook and we are deeply saddened by the repeated violation of human rights in Tunisia, the most recent case being the sentence passed on Hamma Hammami and his colleagues.
These human rights violations were really not necessary, not in a country like Tunisia. The type of trial, the procedures surrounding the trial and the argument which Tunisia keeps on using, that democracy is being established, that slow progress is being made is, more is the pity, just not true. Or the steps, the progress being made, is so small as to be indiscernible. I therefore take the view that the current agreement should also be used for dialogue on this issue.
I do not see this sort of agreement as a futile endeavour; on the contrary, agreements such as these with countries such as Tunisia give us the opportunity to ensure that the human rights issue is a subject of serious dialogue. I also take the view that human rights organisations, non-governmental organisations, should be more closely involved in the European Union's support instruments, especially as far as the MEDA Democracy programme is concerned.
I have said before both on several occasions in this House and in conversation with Tunisian colleagues, and I shall say it again: the important and legitimate fight against fundamentalism and, more importantly, against potential terrorism, cannot be fought, let alone won if it is paid for by violating human rights.
Human rights violations will not give the country greater security; on the contrary, all they will do is jeopardise the security of the country in the long term, and that is something which neither we nor Tunisia wants. I therefore call once again on Tunisia to start practising its professed faith in human rights at long last.
Mr President, ladies and gentlemen, the European Union in general and the Commission in particular condemn human rights violations in Tunisia and are monitoring the trial against Hamma Hammami and two other members of the Communist party very closely. On 9 March this year, a representative of the EU presidency attended the court hearing as an observer. The Foreign Ministry was notified of his attendance in advance.
We welcome the postponement of the trial to 30 March to give the defence more time to prepare its case. The Commission shall continue to follow developments at the trial very closely through its delegation in Tunis. The EU is taking every opportunity to strengthen the human rights dialogue with Tunisia. At the most recent meeting of the association council on 29 January this year it expressly urged the Tunisian authorities to step up their efforts towards pluralism, democracy and the rule of law.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
(B5-0143/2002) by Mr Messner and Mrs Lambert, on behalf of the Verts/ALE Group, on the ceasefire agreement in Sri Lanka;
(B5-0148/2002) by Mr Collins, on behalf of the UEN Group, on the ceasefire agreement in Sri Lanka;
(B5-0153/2002) by Mr Cushnahan, Mr Van Orden, Mr Deva, Mr Atkins and Mr Posselt, on behalf of the PPE-DE Group, on the ceasefire agreement in Sri Lanka;
(B5-0157/2002) by Mrs Lynne and Baroness Nicholson of Winterbourne, on behalf of the ELDR Group, on the situation in Sri Lanka;
(B5-0163/2002) by Mrs Carrilho, Mr Evans, Mrs Erika Mann, Mr Fruteau and Mr van den Berg, on behalf of the PSE Group, on the political situation in Sri Lanka;
(B5-0172/2002) by Mr Vinci and Mrs Frahm, on behalf of the GUE/NGL Group, on the situation in Sri Lanka.
Mr President, I am very glad to have the opportunity to address Parliament on this most important of issues. The motion calls for justice and reparations for the Muslim and Tamil communities being persecuted in Sri Lanka.
If 60 000 people were killed in the developed world - that is the magnitude of the atrocities we are looking at now in Sri Lanka - then every possible means would be deployed to address the matter and bring those responsible before the courts and establish the rule of law.
There is serious and flagrant discrimination and economic underdevelopment in the areas of the country where the majority of the Tamil population lives. This is an area where the European Union could play a meaningful role, through funding programmes to address the imbalance and further the cause of peace and reconciliation. We must act concertedly here or more innocent Sri Lankans will join the half a million people who have already fled the country.
The use of child soldiers and sexual assaults on Sri Lankan women is endemic. To turn our backs on this matter would deliver a serious blow to the important causes we often champion here of democracy, freedom and social justice. Our attendance at the donors' meeting in Sri Lanka, scheduled for May, is vital. I also call on the presidency to ensure forthwith that this resolution is conveyed to the Council, the Commission and the Government of the Democratic Socialist Republic of Sri Lanka.
Mr President, as the European Union's Chief Election Observer during the 2000 and 2001 elections, I witnessed at first hand the terrible consequences of violence in Sri Lanka. I was therefore particularly pleased to be there on the historic occasion of the signing of the ceasefire agreement, which hopefully will herald a new dawn of peace and prosperity underpinned by the strengthening of human rights.
I acknowledge the courage shown by those who are signatories to this agreement and the role that the Norwegian Government and its Ambassador to Sri Lanka played in bringing it about. I also recognise that the silencing of guns, though welcome, is not peace, but merely the first tentative step on the road to peace. It is only realistic to expect that many problems will lie ahead - some will be minor, others more serious. However, if good-will and determination exist on all sides, and the LTTE recognises that the only way forward is exclusively through peaceful dialogue, nothing will be allowed to derail the peace process. It is much better to be guarantors of a peaceful future than prisoners of the past.
The prime minister and the leader of the Tamil Tigers, together with their supporters, have indeed taken huge risks for peace. Their efforts deserve to be rewarded by the international community, including the European Union. As well as providing important political and moral support the international community should provide substantial funding to underwrite the peace process. If the people of Sri Lanka, especially the doubters, were able to see that there is a peace dividend, this would underpin the agreement and encourage support for it.
It is much better for the international community to invest in peace now rather than having to spend money later picking up the pieces caused by continued conflict and violence. I wish Sri Lanka well and I would urge all the political leaders on the island and its citizens to support this peace process and cherish the hope that it will bring permanent peace to their country.
Mr President, a surge of violence is destroying the tropical island in the Indian Ocean. Will the armistice hold at long last? When will the government and the Tamil Tigers realise that there are no winners in this civil war, and when will long-term peace be established?
Now that there is a new government, we should strike while the iron is hot. It is of the utmost importance for all parties to agree on the basic principle of lasting peace. The President and Prime Minister must at long last sing from the same hymn sheet; otherwise, they will be playing into the hands of the Tigers. In the past, the Tamil Tigers have repeatedly violated armistices. Seven years ago, the last peace negotiations were unexpectedly broken off by attacks by the Tigers. And they continue to recruit soldiers, including children, even to this day.
The politicians should remain vigilant, at an international level too. The monitoring by 30 observers seems very meagre indeed. Are they capable of doing a proper job? And what, I ask, can the European Union do to ensure that the weapons are put under lock and key for good and that the violent storm on this paradise-like island at long last subsides?
Mr President, Commissioner, ladies and gentlemen, a year ago the SAARC delegation of the European Parliament visited Sri Lanka. I was there in my capacity as vice-president and was able to visit both the north and the south of the island. In the vicinity of Jaffna, the army had just managed to reclaim large tracts of land formerly occupied by the Tamil Tigers. We saw villages razed to the ground, land laid waste and a demonstration by fishermen and farmers wanting to return home but prevented from doing so for security reasons. Back in Colombo, foreign observers and the local non-governmental organisations told us the war in Sri Lanka had become an institution.
At all the talks we backed the Norwegian intermediaries who have been trying to set up bilateral negotiations for years now. Only a few of us believed then in an end to a civil war which had lasted nearly twenty years and claimed over 60 000 lives. Since the elections, which were won by the United National Front on a manifesto which included a peaceful resolution to the conflict, the situation has changed. Economic sanctions have been lifted, fishing restrictions reduced, the transport embargo relaxed and sea and air links established. Following the ceasefire, which hopefully will hold up, prisoners of war have been exchanged and Norway has again asked for assistance.
Commissioner Fischler, I am pleased to say that the European Union has not been sitting on its hands. Our main help has been humanitarian. Since 1993, some EUR 13 million have been collected through ECHO. EUR 1 million was recently provided to improve the food and health situation, for medical care and medication and to pave the way for better hygiene and cleaner water. The European Union should not only take financial action at the donor conference in Sri Lanka in May. More importantly, it should exercise political pressure so that the ceasefire and the initial peace talks, which are just tender shoots, are not just a flash in the pan, as has been the case so often in previous years, and actually come to something this time round. We must hope for a lasting peace process for this country and its people.
Mr President, ladies and gentlemen, with the ceasefire between the Sri Lanka Government and the LTTE signed on 24 February, we hope that both sides will now be able to return to the negotiating table and broker a comprehensive peace agreement. This would give momentum to the reconciliation process and pave the way for reconstruction measures. I should like here to express my recognition of the Norwegian Government, which has worked tirelessly in the wings brokering the peace process.
The Commission has assured the Government of Sri Lanka that it is prepared to join in international efforts to support a reconstruction programme if the peace process shows real progress. In the meantime, the Commission has taken a whole host of measures. EUR 2.7 million will be provided for humanitarian aid programmes this year in order to help displaced people, following on from the EUR 3.3 million provided for this purpose last year.
EUR 4 million are to be provided for this programme next year and again in 2004. Experts from ECHO are already on site assessing the emergency humanitarian aid requirement for this year. In April, missions will be sent to Sri Lanka to work out proposals for programmes and projects, for which development aid of EUR 10 million and economic aid of up to EUR 5 million will be provided in the years 2002 to 2006.
The EC/Sri Lanka development aid working party is due to meet in Colombo next week to discuss how the Commission's rapid reaction mechanism can be used to boost confidence building and conflict prevention. The working party is also due to meet in June, following the World Bank's development forum, in order to discuss development aid and economic cooperation.
The Commission has deliberately built a great deal of flexibility into its programming of humanitarian aid, so that, if the ceasefire is successful, measures can be taken to move and resettle people, to promote education and economic recovery, and to restore incomes. A comprehensive peace agreement would allow us to launch a broad reconstruction programme together with other partners.
Thank you very much, Mr Fischler.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
(B5-0135/2002) by Mrs Rodríguez Ramos, Mrs Sornosa Martínez and Mr Berenguer Fuster, on behalf of the PSE Group, on the United States' boycott of imports of clementines from Spain;
(B5-0136/2002) by Mr Jové Peres, on behalf of the GUE/NGL Group, on the United States' trade ban on Community clementines;
(B5-0144/2002) by Mr Bautista Ojeda, Mr Mayol i Raynal and Mrs Auroi, on behalf of the Verts/ALE Group, on clementines;
(B5-0154/2002) by Mr García-Margallo y Marfil, on behalf of the PPE-DE Group, on clementines.
Mr President, I am delighted to be speaking to Parliament and to be addressing you in the presence of Commissioner Fischler on the issue of clementines, which falls within his jurisdiction.
Ladies and gentlemen, the border closure that the United States is unilaterally imposing on our clementines sector is an unjustifiable trade action, which this Parliament must condemn.
The debate we are holding today must result in a resolution that urges the Commission, the Council and the Spanish Government to do their job and to do it well. Our objective is simply to protect something that we have been working on for the Community agricultural sector. The Commission must, therefore, act rapidly to put an end to this trade ban whose only purpose is to serve the interests of the United States' own production.
We ask the Commission, in contrast to what the current Spanish Government has been doing, to set aside the philosophy of contentedly pursuing bilateral dialogue. We cannot enter into dialogue as if nothing had happened, with a party that is doing so much harm to the Community citrus fruit sector.
The Commission must deal with the conflict without losing sight of the fact that the United States has acted unilaterally, reneging on the agreement on health and plant-health measures and on the provisions of the World Trade Organisation in general. To put it another way, the Commission must take over the half-hearted action of the Spanish Government which has, to date, only obtained one proposal from the Americans, made with veiled threats and which consists of making changes to the protocol regulating our citrus fruit exports.
Lastly, it is crucial that the President-in-Office of the Council plays an active role in this dispute. The President of the Council of Agriculture Ministers must, without fail, appear before this House to explain the initiatives he proposes to achieve this return to normality of citrus fruit exports and how he intends to compensate producers, since they have already been seriously affected by this situation.
This is what we are asking of you, Mr Fischler, and I hope that you will be able to meet our expectations.
Mr President, I should like to make a few comments on the joint resolution that we too have signed. First of all, there has been a range of considerations and requests in relation to the unilateral decision of the United States to suspend imports of Spanish clementines into the US. For this reason, the resolution states that the unilateral decision of the United States is in breach of World Trade Organisation agreements because, as stated in the resolution, restrictions to trade must be proportional to the risks, non-discriminatory, and must not be imposed without scientific proof.
Everything suggests, therefore, that the United States' ban on Community clementines is simply an excuse for a trade barrier to prevent Community clementines from entering the United States' market and, therefore, to prevent the introduction of non-Community citrus fruits into the United States. This is unacceptable and I wish to point out that, in the resolution, parallels are made with the issue of steel products, because the United States is breaching WTO rules.
Secondly, there is a series of problems or consequences that the resolution analyses in relation to the major losses suffered by producers and exporters in the current citrus fruit season and, as stated in the text of the resolution, an indication is also given of the delay that occurred in the Community's taking action.
I also wish to quote some dates given in the resolution: on 30 November, the United States suspended imports of clementines and definitively ratified this decision on 5 December and, on 14 February 2002, the Spanish Government asked the Commission for its help in this dispute and to use its power to intervene.
To conclude, there is a range of actions that the Commission has been asked to undertake: to rapidly put forward proposals to compensate those affected; secondly, to seek to resolve the dispute with the United States as quickly as possible, because we cannot start the next season with this problem unsolved since that would have extremely serious consequences; and, thirdly, in the event that a solution is not found, the United States must be called to account before the WTO.
I wish to conclude by thanking the Commission for the way in which it has acted to date, because it attended very promptly when the Committee on Agriculture and Rural Development asked it to. The Commission gave a commitment to inform us rapidly and, since they have done so, I think it is only fair that we thank the Commission for everything it has done so far.
Mr President, Commissioner, due to a complaint from a customer in Maryland, who found Mediterranean fruit fly larvae in clementines, the United States took harsh unilateral measures with regard to Spain. In fact, as you know, it is not a plant health problem but a trade barrier that the United States has now established.
It is true, as Mr Jové Peres stressed, that the Spanish Government lost time by failing to inform the Commission immediately and instead waited until 14 February to do so, despite the fact that the problem came to light in November 2001. But the problem exists and Morocco is also currently experiencing the same problem for the same reasons.
The fly that bit the American Government, if I can put it like that, is more of an electioneering insect rather than a citrus fruit parasite from the Mediterranean. The attitude of the United States towards clementines is the same as it is towards steel products, as my fellow Members have already said. It marks a return to protectionist ways and to unilateralism with complete disregard for WTO obligations. The United States cannot carry on closing their borders when faced with the urgency of the elections or ignore the WTO agreements when the European Union poses them problems.
Therefore, as recommended by the resolution, I call on the Commission to instigate proceedings at the WTO against the United States if an immediate solution to the situation is not found. Next, the Commission must present proposals to compensate the people affected, until the conflict is resolved. Lastly, the Council should inform us, through its President-in-Office of the Council, of the latest initiatives that it is taking to resolve this conflict.
Mr President, I wish to express my personal pleasure at the fact that we have achieved a unanimous resolution on this issue and congratulate my fellow Members on this achievement.
The issue of clementines is not an isolated incident, but is one link in a chain of tensions that exists in trade relations between the United States and the European Union. I shall not waste time listing them all, but I shall refer - as I did yesterday, in the debate on transatlantic dialogue - to the problem of hormone-treated meat, to the banana war, to aid for North American airlines, which has led to our own airlines becoming less competitive, and to massive export subsidies, which have been deemed illegal.
The most serious aspect is not that this should have happened but that, apparently, we are entering a new era of protectionism, which has become evident on the steel issue, which we discussed yesterday, and also on the issue of clementines.
I also wish to emphasise that the issue of clementines is, if possible, more serious than the issue of steel. Steel will have entry conditions imposed on it that will make imports more expensive; on the issue of the clementines, the borders have simply been closed. This is why I said yesterday that I shall be demanding the same rigour and the same energy on the issue of clementines as on the issue of steel, if we wish to maintain credibility and be able to hold our heads high in the World Trade Organisation.
I wish to correct Mr Jové Peres, who has fallen into the temptation, in passing, of making the Spanish Government out to be the villain of the piece. The Commission has long been aware of this issue and, if it had followed proceedings more closely, it would have seen an answer from Mr Lamy in which he told me that, as early as December, the United States trade representative, Mr Zoellick, had a meeting with the representative of the Commission, who was fully informed of the situation, through the Government and because I had tabled a question on 12 December. But, when all is said and done, this is a piece of cheek that I can tolerate and understand, since you are a member of the opposition.
With regard to the request that has been made, I agree with what the speakers have said. What needs to be done, first of all, is to compensate those who have suffered losses; secondly, to pursue dialogue with the United States because, as we know, a poor deal is better than no deal at all, especially when a good deal could take years to conclude and ruin our production and, thirdly, to initiate, as soon as possible, proceedings in the 133 Committee. I must emphasise that this is more as a means of exerting pressure and imposing negotiation in order to bring the United States to the dialogue table than in order to initiate proceedings that could drag on forever.
I would emphasise that the Spanish Government - whether Mr Jové Peres likes it or not - started this issue in December, as Mr Lamy has shown.
Therefore, look elsewhere for the villain and let us all work together to protect Spanish clementines, which is my only objective at the moment, as I am sure is true for the President, who - in his enthusiasm - has generously given me more speaking time than I was due.
Mr President, ladies and gentlemen, I should like to start by clarifying exactly who is responsible here. It is true, as Mrs Martinez said, that I am responsible for clementines, but the primary issue here is the Mediterranean fruit fly, and that is my colleague David Byrne's area. And if a WTO problem arises as a result, that will be Pascal Lamy's responsibility. That is all, just to clarify matters. But one thing is right and that is, whichever way you look at it, the Commission is responsible.
For over 15 years, Spain has exported clementines to the USA under the terms of a bilateral protocol agreed with the USA on the risk of introducing the Mediterranean fruit fly. Problems have already cropped up here and there in the meantime, but have always been very quickly resolved. Now a few fruit fry larvae have been found under somewhat questionable circumstances and the USA's unreasonable reaction has been to issue a complete ban on imports of clementines.
Spain takes the view that the best and quickest solution would be to conduct bilateral talks with the USA and change the protocol, with the new protocol to be accepted by the USA in time for the next season's deliveries starting in October. That may sound optimistic, but we shall know by next month, by April at the latest, if this will work. As things stand, it would be the best solution.
On 14 February, Spain also officially asked the Commission to check if the import ban was compatible with the WTO agreement and, if necessary, to file an objection in Geneva. The Commission has started to check this and its first step will be to raise the matter at the SPS committee meeting in Geneva on 20 and 21 March. At the moment, the Commission has serious doubts as to whether the US measures, which appear to infringe several basic principles governing the introduction and application of trade measures, are compatible with WTO rules.
Nonetheless, the Commission takes the view that a negotiated solution which takes proper account of both sides' interests would be best. However, if insufficient account is taken of Spain's concerns, the Commission is prepared to take the necessary measures, including further steps at the WTO in Geneva, if our initial impression that WTO rules are being infringed is confirmed.
I should like to point out that citrus fruit producers have applied to the US courts for the ban to be lifted temporarily. At a legal or judicial level, that would appear to be the best way forward at the moment. As far as compensation is concerned, EU rules do not make provision for direct compensation in such cases. However, the Commission will do all it can to minimise the adverse impact of the US measures on the Community sector affected.
Thank you very much, Commissioner Fischler.
The joint debate is closed.
The vote will take place at 5.30 p.m.
(The sitting was suspended at 5 p.m. and resumed at 5.30 p.m.)
Mr President, we have had hot-headed arguments in the groups about speaking times and about which subjects can be included on the urgent list and which cannot. We have wrangled over minutes and then we end up finishing half an hour early! Something has gone dreadfully wrong with the mathematics and I would be most obliged if you would examine how we can make full use of the sitting time up to the vote.
Thank you Mr Posselt. Please rest assured that your comment has been noted and will be examined.
I declare the session of the European Parliament adjourned.
The next item is the report (A5-0029/2002) by Mr Bautista Ojeda, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation extending the financing of quality and marketing improvement plans for certain nuts and locust beans approved under Title IIa of Regulation (EEC) No 1035/72 and providing for a specific aid for hazelnuts (COM(2001) 667 - C5-0652/2001 - 2001/0275(CNS)).